           Case 2:20-cv-00355-SAB         ECF No. 1-2   filed 10/02/20   PageID.7 Page 1 of 78




     --
 1

 2

 3

 4

 5

 6

 7
                     IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 8                            IN AND FOR THE COUNTY OF WHITMAN

 9        PATRICK FLEETWOOD and MICHAEL
          FLEETWOOD,
10                                                       Case No. 20-2-00053-38
11                     Plaintiffs,
                                                         AMENDED COMPLAINT
12             vs.

13        WASHINGTON STATE UNIVERSITY,
14                     Defendant.
15

16
              The Plaintiffs, PATRICK FLEETWOOD and MICHAEL FLEETWOOD, by and through
17
     MATTHEW Z. CROTTY, of CROTTY & SON LAW FIRM, PLLC complain of Defendant and
18

19   alleges as follows:

20                                   I. PARTIES, JURISDICTION, & VENUE

21            1.      Patrick Fleetwood was a student of Defendant Washington State University during
22   the time-frame relevant to this lawsuit. Mr. Fleetwood has standing because he has been aggrieved
23
     by the below-referenced Agency action as (a) that Agency action has prejudiced Mr. Fleetwood’s
24

25        AMENDED COMPLAINT - 1
       Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20    PageID.8 Page 2 of 78




     ability to complete his college education in a timely manner and his desire to serve as an officer in
 1
     the U.S. Army (b) the Agency failed to consider Mr. Fleetwood’s interests (described in more detail
 2

 3   below), and (c) a judgment in Mr. Fleetwood’s favor would substantially eliminate the prejudice to

 4   Mr. Fleetwood caused by the Agency’s actions. Per RCW 34.05.546 Mr. Fleetwood’s mailing

 5   address is 880 NE Providence Court, Apt P102 Pullman, WA 99163. For the purpose of this
 6
     complaint Mr. Fleetwood is referred to as “Fleetwood.”
 7
            2.      Michael Fleetwood is Patrick Fleetwood’s father. M. Fleetwood made a public record
 8
     request to Defendant to which Defendant did not respond as provided by law. Unless otherwise
 9
     noted, Michael Fleetwood will be referred to as “M. Fleetwood” in the Amended Complaint.
10

11          3.      Defendant Washington State University (“WSU”) is a state agency with a place of

12   business in Pullman, Washington. Defendant is either referred to as “WSU” or “the Agency” in this

13   complaint.
14          4.      The Whitman County Superior Court has jurisdiction over this case.
15
            5.      Venue is proper in Whitman County pursuant to RCW 34.05.514(2).
16
            6.      The administrative pre-requisites to bringing this lawsuit are satisfied. Mr. Fleetwood
17
     timely appealed WSU’s December 16, 2019, sanctions decision, to the WSU Appeals Board. On
18

19   February 21, 2020 the WSU Appeals Board upheld WSU’s December 16, 2019, decision. Mr.

20   Fleetwood filed this instant action within 30 days of February 21, 2020.

21          7.      The administrative pre-requisites to bringing the gender discrimination, tortious
22   interference, First Amendment, Fourteenth Amendment, and Title IX claims have been satisfied.
23
     Mr. Fleetwood served Defendant with a Notice of Tort claim on May 19, 2020. Defendant received
24

25    AMENDED COMPLAINT - 2
         Case 2:20-cv-00355-SAB        ECF No. 1-2      filed 10/02/20    PageID.9 Page 3 of 78




     said Tort Claim on May 22, 2020 and acknowledged receipt of said Tort Claim on May 28, 2020.
 1
     Over sixty days have elapsed since May 22, 2020.
 2

 3                                                II. FACTS

 4          8.       Mr. Fleetwood incorporates the above allegations as if pled verbatim herein.

 5                                            Part 1: Timeline
 6
            9.       During late November and early December of 2018, Patrick Fleetwood, an ROTC
 7
     MS-IV 1 at WSU, had a short-lived consensual sexual relationship with the C.P. 2, an ROTC MS-I.
 8
     At least initially, there was no expectation for monogamy and no real “dating.” This was a hook-up,
 9
     no strings attached; and Fleetwood understood the C.P. understood that arrangement.
10

11          10.      Fleetwood recalls the pair hooked-up four times before he stopped initiating contacts

12   in part due to cellular messages indicating the C.P.’s potential for jealous manipulation and

13   indiscretion.
14          11.      The C.P. would later explain to the ROTC board (that was subsequently convened
15
     for the purpose of removing Fleetwood from ROTC) that she “broke it off in early to mid-December
16
     because she learned [Fleetwood] was sleeping with other women.”
17
            12.      Despite having allegedly “broken it off” in early December, on New Year’s Eve,
18

19   December 31, 2018 the C.P. texted Fleetwood, “Should I dump your ass in 2018?”

20          13.      On January 3, 2019, Fleetwood received a text from a friend in Anacortes sharing a

21   profile photo of the C.P. (who appears to be partially naked behind a poster) promoting her dating
22

23   1
     MS IV means “Military Science” IV, a fourth year ROTC cadet. A MS I is a first year ROTC
24 cadet. A MS II is a second year ROTC Cadet. A MS III is a third year ROTC cadet.
   2
     C.P. = Complaining Party
25   AMENDED COMPLAINT - 3
Case 2:20-cv-00355-SAB   ECF No. 1-2   filed 10/02/20   PageID.10 Page 4 of 78
Case 2:20-cv-00355-SAB   ECF No. 1-2   filed 10/02/20   PageID.11 Page 5 of 78
Case 2:20-cv-00355-SAB   ECF No. 1-2   filed 10/02/20   PageID.12 Page 6 of 78
       Case 2:20-cv-00355-SAB           ECF No. 1-2     filed 10/02/20   PageID.13 Page 7 of 78




     consensual. That was the last time Fleetwood spoke to the C.P.
 1
            22.        ROTC December 2019 Disenrollment hearing notes confirm, “Fleetwood was
 2

 3   adamant that he was not trying to intimidate C.P. but was upset because he felt he was being falsely

 4   accused of sexual assault based on gossip he was told by other Cadets.”

 5          23.        That same day, January 15, 2019, Fleetwood also exchanged texts with his friend
 6
     Cadet P. (ex-boyfriend of the C.P. who she had claimed via text message to be so angry with a few
 7
     weeks earlier).
 8
            Fleetwood: I don’t need an investigation on my name is what I’m saying dude.
 9          I’m asking that if I need evidence or back up... if you’d be the guy to help me
            out.
10
            Cadet P: What evidence? Like I was not involved in what occurred between
11          you guys. Me and her dated and things ended like relationships do.
            Fleetwood: No, I mean, “Patrick wouldn’t do that” type deal.
12          Cadet P: If you want to call me as a character witness then I’ll answer whatever
            they ask me. But I don’t know what happened between you to. Like she’s my
13          Ex and I hold no hard feelings. Like I’m friends to both of you.”
14
            24.        To be clear, no investigation existed at the point when Fleetwood texted Cadet P.
15

16   Instead, there was an active rumor mill that the C.P. planned to accuse Fleetwood of sexual assault.

17   Fleetwood heard the word “rapist” used by several other Cadets and a Cadre to describe him.

18   Nevertheless, the WSU-OEO December 16, 2019 Finding #7 concluded, “You contacted another
19   student via text message about providing evidence to ‘help you out’ with the investigation,” which
20
     then became evidence for a WAC 504-26-219 sanction of “attempting to discourage one’s …
21
     participation in, or use of the conduct system.”
22

23

24

25    AMENDED COMPLAINT - 7
Case 2:20-cv-00355-SAB   ECF No. 1-2   filed 10/02/20   PageID.14 Page 8 of 78
Case 2:20-cv-00355-SAB   ECF No. 1-2   filed 10/02/20   PageID.15 Page 9 of 78
         Case 2:20-cv-00355-SAB         ECF No. 1-2      filed 10/02/20    PageID.16 Page 10 of 78




     that Fleetwood had sexual relations with thirty women that semester. 4 These rumors (perpetuated
 1
     by Cadet M, a dubious witness with his own romantic interests in the C.P.) prompted the C.P. to
 2

 3   express her speculative concern about Fleetwood’s character and ability to serve as an officer in the

 4   Army due to “the way he treats women.” 5

 5             30.    The sworn statement continued, explaining how rumors of Fleetwood’s sexual
 6
     promiscuity concerned her because it made her “realize why someone would take their own life due
 7
     to another person destroying their reputation.” To be clear, none of this “Fleetwood-destroyed-her-
 8
     reputation” allegation was revealed to have basis in fact—not by the WSU OEO investigation, and
 9
     not by the Army’s own investigation; nonetheless, the early sworn statements do establish the C.P.’s
10

11   motivations.

12             31.    Lest accusing Fleetwood of causing an entirely fictionalized future suicide might

13   seem extreme, the C.P. did clarify to the ROTC: “I never personally had these thoughts, but to realize
14   the severity of his gossip could potentially lead someone to do that was a crazy thought for me and
15
     for the people [i.e. unknown fictionalized future people] he could potentially effect.”
16

17

18

19
     4
         Fleetwood did not have anything close to thirty sexual interactions that semester.
20
     5
         With regards to the C.P.’s motivation for filing, she was asked under oath at the ROTC
21
     disenrollment hearing why she chose not to testify against Fleetwood at the WSU Community
22
     Standards hearing, and she replied, “she did not want to prevent Fleetwood from receiving his
23
     degree from WSU. She just does not want him to be an officer in the US Army because how he
24
   treats females.”
25   AMENDED COMPLAINT - 10
      Case 2:20-cv-00355-SAB         ECF No. 1-2      filed 10/02/20    PageID.17 Page 11 of 78




 1

 2

 3

 4

 5

 6          32.     WSU ROTC then forwarded C.P.’s speculative concern to WSU OEO, and later that

 7   same day, on January 18, 2019, at 12:51pm, WSU OEO Investigative Assistant Cheryl Rose reached

 8   out to the C.P. about filing a Title IX complaint thru the Office of Community Standards.
 9
            33.     On Friday January 18, 2019, at 1:11pm, the C.P. replied to Ms. Rose, “Thank you for
10
     reaching out to me, and I would like to meet to pursue further action as soon as possible.”
11
            34.     On January 22, 2019, ROTC LTC Brendan Hobbs counseled Cadet Fleetwood
12
     telling him for the first time to cease contact with the C.P. and alerting him he had requested a
13

14   Title IX inquiry into his behavior between December 2018 and 18 January 2019. Allegations

15   presented to Fleetwood were, “statements contributing to a hostile environment and threat of

16   professional retribution for reporting harassment to Cadre.” The Summary of Counseling Key Points
17
     of Discussion reads, verbatim: “CDT Fleetwood -I have received a formal complaint against you
18
     from fellow cadets in reference to the Army SHARP program and the WSU Title IX Policy. I have
19
     directed a Commander Inquiry and requested a formal Title IX investigation from the Title IV
20
     coordinator on campus with regards to incidents between December 2019 and 18 January 2019. 2.
21

22   You are to cease all verbal, digital and telephonic communication with [C.P.] effective immediately.

23   3. You are to cease discussing the incident or incidences relate to this complaint with any cadets or

24   outside immediately. 4. You are welcome to provide a sworn statement on your own behalf 5. You
25    AMENDED COMPLAINT - 11
      Case 2:20-cv-00355-SAB           ECF No. 1-2      filed 10/02/20       PageID.18 Page 12 of 78




     are to conduct yourself as a professional and a leader at all times.”
 1
            35.       That same hour, January 22, 2019, LTC Hobbs told Fleetwood words to the effect
 2

 3   that he had not wanted to open an Army SHARP investigation, and rather forwarded the complaint

 4   to the Office of Community Standards because, quite frankly, he did not think anything would come

 5   of it. He also advised Fleetwood not to worry because he did not believe ROTC had any intention
 6
     to kick him out.
 7
            36.       On January 23, 2019, Fleetwood submitted a personal written statement responding,
 8
     to the best of his ability, to the broad allegations shared by LTC Hobbs in the January 22 Counseling.
 9
     The statement clarified that he had not threatened retaliation; he had not harassed, taunted, nor
10

11   threatened to blackmail the C.P. Instead he was concerned about false allegations of sexual assault;

12   and that he felt personally threatened by the false allegations: “I expect to see individuals who

13   knowingly make false allegations be held accountable for their actions.”
14          37.       On January 24, 2019, the C.P. met with OEO Investigator Nikki Finnestead in her
15
     office. Finnestead emailed at 11:31 am requesting the C.P.’s permission to contact ROTC to gather
16
     information about their “reporting and response processes.”
17
            38.       On January 24, 2019, the C.P. returned Ms. Finnestead’s email: “I know we talked
18

19   about a lot both times we met, so if there’s anything you need me to say or do, please let me know.”

20          39.       A meeting between C.P. and Finnestead took place on January 24, 2019. Intake notes

21   from that meeting (written by Finnestead) reveal that C.P. stated:
22
                  •   “The reason I stopped having sex with is CFW is kind of a fuck boy and u
23                    shouldn’t be getting them and he needs to learn to not get with girls. He
                      told his friends group from break, I’m going to be loyal to this one girl he
24                    was talking to not me. … He isn’t a very loyal person”

25    AMENDED COMPLAINT - 12
      Case 2:20-cv-00355-SAB            ECF No. 1-2      filed 10/02/20    PageID.19 Page 13 of 78




                  •   “The spotlight gets off me and on his behavior in uniform…general
 1                    character check on him”
 2
                  •   “They [Cadet S, Cadet M, and Cadet HFT] wanted to meet me in the library.
                      They said we should bring this case forward. At first, I was like I don’t
 3                    know”
                  •   “People telling [me I’m an] ROTC slut. Not to my face”
 4                •   “Cadet M said Patrick’s not really a great guy. I said, I’m not trying to date
                      him.”
 5
                  •   “It’s really weird because most college students, drama is contained outside
 6                    of classroom setting. You’re with a ton of strangers in class. But for me a
                      lot of what I do revolves around ROTC. Around it all the time. With the
 7                    people who potentially think bad things about me”.

 8
            40.       On July 25, 2019, Ms. Finnestead and Ms. Brooks recorded notes from an interview
 9
     with a unknown ROTC representative.
10

11          41.       On January 28, 2019, Rachel Brooks informed the C.P. by email that she would now

12   be the contact person and primary investigator for the case, indicating Ms. Finnestead, who did the

13   “intake interviews” was removed or removed herself from the case.
14
            42.       On January 28, 2019, at 11:09 am, the newly assigned investigator Rachel Brooks
15
     emailed the C.P. with her interpretation of the “allegations” (presumably compiled by Ms.
16
     Finnestead).
17
            43.       Because the allegations evolved, the initial text of C.P.’s “allegations” will be
18

19   provided in full:

20          Brooks: “I just wanted to follow up with you to let you know that moving forward I
            will be the primary investigator in your case … please review the following allegations
21          that will go into the letter we send him, if there are parts you would like us to change,
            please do so and return them to me.
22
                    • On or around January 9, 2019, you subjected the C.P. to comments that were
23                  sexual explicit [sic] when you made comments such as "She squirted all over
                    my sheets" and referring to another as an "Eskimo Bro" (Eskimo Bros is a
24                  reference to two people who have had sex with the same person at different

25    AMENDED COMPLAINT - 13
      Case 2:20-cv-00355-SAB           ECF No. 1-2      filed 10/02/20     PageID.20 Page 14 of 78




                    times). In addition on or around January 10, 2019 the C.P. walked into class,
 1                  when you pulled lip gloss from your pocket and stated that you had found the
                    lip-gloss by your bed and asked the C.P. if she left it there. Via snapchat the
 2
                    C.P. asked you to stop joking about you and her around people, and that she
 3                  did not appreciate it.
                    • Additionally, the C.P. alleges that you engaged in retaliatory conduct
 4                  against the C.P. to dissuade her from making a complaint or participating [sic]
                    in an investigation under this policy; thus, engaged in retaliation. Specifically,
 5                  she alleges that you told her she would have "no respect" in the program if she
                    brought "this case forward," and that you "have a list of people backing" you.
 6
                    • Also the C.P. alleges you contacted another in the program asking that if
 7                  they are contacted by investigators to help you out and to tell them that "Patrick
                    wouldn't do that, type deal."
 8

 9          44.     To be clear, neither the dates nor the details of allegations in this first communication
10
     bear notable resemblance to the alleged “facts” of the case presented in the January 18, 2019 sworn
11
     statements to ROTC, nor later, in the June 13, 2019 WSU Investigation Report produced by
12
     Investigator Brooks. Nevertheless, when explicitly asked by Brooks for corrections, emails from the
13
     C.P. did not contest any version of the ever changing allegations except as noted below.
14

15          45.     On January 28, 2019 11:21 am, the C.P. emailed Investigator Brooks a “Don’t quote

16   me on that” disclaimer: “Of course I am nervous about the investigation moving forward but know

17   it's for the best. In regards to the letter I would appreciate it if the direct quotes weren't used, just
18
     because I stated them off memory and don't know if they were the exact phrasing he said to me-
19
     given, I know the general ideas were stated but I feel uncomfortable putting words into his mouth
20
     over a letter that may or may not be the exact way he phrased it.”
21
            46.     On January 28, 2019 11:23 am, Ms. Brooks emailed the C.P. she would make the
22

23   correction requested above and resend it to her.

24          47.     On January 28, 2019 11:26 am, the C.P. replied, “Send it as soon as you see fit. But

25    AMENDED COMPLAINT - 14
      Case 2:20-cv-00355-SAB          ECF No. 1-2       filed 10/02/20    PageID.21 Page 15 of 78




     again, the less quoting you can say in the letter the best, in my opinion.” ... “If you want to use [the
 1
     direct quotes] however that is fine.”
 2

 3          48.     On January 30, 2019 8:31 am, after consulting with a “senior investigator,” Ms.

 4   Brooks emailed the C.P. who then approved a significantly altered collection of allegations as

 5   follows:
 6
            Brooks: “Specifically, the C.P. alleged that you subjected her to harassment and
 7          bullying by explicitly talking about the sexual relationship to others or talking to her
            about the sexual relationship in the presence of others within the WSU classroom
 8          setting or on campus, which harmed and/or had the potential to harm her reputation
            amongst classmates in the WSU program. This included, but is not limited to, the
 9          following comments:
10
                    a. During the week of January 9, 2019, you spread rumors about her sexual
11                  activities to other members of WSU such as telling others that she "squirted all
                    over my sheets," and referring to another as an "Eskimo Bro" with the
12                  understanding that Eskimo Bros is a reference to two people who have had sex
                    with the same person at different times. 6
13
                    b. On or around January 10, 2019, when the C.P. walked into class, you pulled
14                  lip gloss from your pocket and stated that you had found the lip gloss by your
15                  bed, asking the C.P. if she left there.

16                 c. Subjected her and other students to sexual comments by openly and explicitly
                   talking about your sexual activities with other women;
17
                   d. Persistently attempted to reinitiate a sexual and/or romantic relationship with
18                 the C.P., which was unwanted.
19
                   e. Subjected her to negative and rude treatment and comments amongst other
20                 students, including those in the WSU program, when the C.P. was not amenable
                   to reinitiating a sexual and/or romantic relationship with you.
21
                   f. Engaged in retaliatory conduct against the C.P. to dissuade her from making
22                 a complaint or participating in an investigation under this policy which
23
                   included, but is not limited to, on January 15, 2019, you told her she would have

24

25    AMENDED COMPLAINT - 15
      Case 2:20-cv-00355-SAB            ECF No. 1-2      filed 10/02/20   PageID.22 Page 16 of 78




                    no respect in the program if she brought this case forward, and that you have a
 1                  lot of people backing you.
 2
                    g. Engaged in interference when you contacted another in the program asking
 3                  that if they are contacted by investigators to help you out and to tell them that
                    "Patrick wouldn't do that, type deal."
 4
             49.        The C.P. replied a few minutes later that she was good with the new version of
 5
     events and encouraged Ms. Brooks to begin the case.
 6

 7           50.        Neither of these he said/he said “Eskimo Bros” accounts survived investigation,

 8   and both were removed entirely from WSU’s December 16, 2019 Findings. Nonetheless, WSU

 9   took no issue with C.P.’s willingness to accept either version as “truth,” with emails to Brooks
10
     confirming she “okayed” both versions.
11
             51.        As for the shifting hearsay that Fleetwood told someone that someone
12
     (Fleetwood/C.P./someone else?) “squirted the sheets,” and the odd “chap stick” incident; both
13
     storylines also entirely disappeared during investigation; instead, the June 13 Investigation Report,
14

15   line 17 shares that, “Investigators learned that Student A [Cadet M.] had provided information

16   that was later determined to be, more likely than not, untrue. … Investigators followed up with

17   Student A about this inconsistency, he did not have a response for the inconsistency. This
18   inconsistency did affect Student A’s credibility … his remaining statement were given limited
19
     weight as appropriate.” In other words, Brooks figured out the main allegations were lies, but
20
     never fully dismissed Student A (Cadet M’s) credibility. Nor did she dismiss a case based on
21
     verifiable lies.
22

23
             52.        On January 31, 2019, Brooks hand-delivered a letter to Fleetwood clarifying that

24   he was under investigation for the allegations above and that he should cease contact with the C.P.

25    AMENDED COMPLAINT - 16
      Case 2:20-cv-00355-SAB         ECF No. 1-2       filed 10/02/20   PageID.23 Page 17 of 78




            53.     On February 5, 2019, Ms. Brooks had an email exchange (presumably with ROTC)
 1
     indicating she just then, and not before received the sworn written testimony from the original
 2

 3   January 18, 2019 written complaints to ROTC.

 4          54.     On Sunday, February 10, 2019, Fleetwood emailed Ms. Brooks the written

 5   response to allegations he had provided ROTC in January and requested to meet with her in person
 6
     as soon as the following day.
 7
            55.     From February thru May 2019, Investigator Brooks led a decidedly non-prompt
 8
     investigation with her first interview of Fleetwood not taking place until March 29, 2019.
 9
            56.     Notes from the investigation are seemingly incomplete in many places; however,
10

11   close reading reveals Brooks’ (RMB’s) bias against Fleetwood as compared to other note-takers

12   present in the room during the same interviews.

13          57.     The spring interview also reveal that Brooks failed to pursue lines of questioning
14   to elicit exculpatory evidence which could have proven Fleetwood’s innocence and revealed the
15
     C.P.’s ulterior motivations.
16
            58.     For example, on April 10, 2019, Brooks received exculpatory evidence via email
17
     from a former WSU student named by the C.P. as a possible “victim” of Fleetwood’s allegedly
18

19   inappropriate advances towards female MS-I Cadets:

20

21

22

23

24

25    AMENDED COMPLAINT - 17
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20    PageID.24 Page 18 of 78




 1

 2

 3

 4

 5

 6

 7   Key quote: “While I am no longer friends with the [Fleetwood] it has nothing to do with anything
     pertaining to this case or his conduct. I explained to [presumably C.P.] that me leaving the
 8
     [ROTC] program nothing to with the alleged [Cadet].”
 9
            59.     This witness testimony relates to the C.P.’s initial written based on Cadet M.’s
10
     rumors: “Not only did I find out he had sex with well over 30 women that semester, he was also
11
     involved with two other MS I cadets: Ms. KS and Ms. GD. I do not know if they left the program
12

13   because of him, but his [sic] predatorial behaviors of pursuing the newest/youngest freshmen in

14   are [sic] program concerns me.” Ms. Brooks’ realization that this basis for complaint had been

15   proven untrue, is not mentioned in the report. Indeed, the witness above is not listed as a witness.
16          60.     During the prolonged investigation, the January 31 allegations of sexual harassment
17
     retaliation/interference proved un-true, introducing major credibility concerns with both the C.P.
18
     and her key witness Cadet M.
19
            61.     When original harassment allegations proved false, the WSU OEO chose to solicit
20

21
     new witness testimony to pursue a new line of questioning related to Fleetwood’s much earlier

22   transmission of a Snapchat video consensually created in September 2017. The video played no

23   role in the C.P.’s original complaint to ROTC or WSU OEO.
24

25    AMENDED COMPLAINT - 18
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20    PageID.25 Page 19 of 78




            62.     During this phase, Brooks also led a witness to claim she had been previously
 1
     “grossed out” by a shirtless “Army Strong” photo Fleetwood transmitted by phone at time period
 2

 3   when he was dating one of her friends.

 4          63.     These photos and videos did not involve the C.P.; and in fact, no individual had

 5   ever reported (or complained about) their existence prior to the investigation.
 6
            64.     No physical evidence of the photos nor video exists; nevertheless, Fleetwood
 7
     answered truthfully under oath to confirm he did regret sending the consensually created Snapchat
 8
     video in 2017. He clarified that woman encouraged him to send the video because she apparently
 9
     wanted to promote her reputation with other ROTC men. The video lasted 12 seconds and
10

11   disappeared from his friends’ phones immediately upon receipt.

12          65.     On June 13, 2019 WSU delivered an Investigation Report, drafted by Ms. Brooks

13   who also completed the bulk of the interviews for the investigation [Read: Fleetwood’s
14   investigator was also his adjudicator]. The report found Fleetwood “Responsible” for Violating
15
     WSU Executive Policy 15 Prohibiting Discrimination, Sexual Harassment, and Sexual Misconduct
16
     based upon the seven Initial Allegations from the C.P. (none of which included mention of photos
17
     or videos).
18

19          66.     Ms. Brooks transmitted the June 13, 2019, report to Karen Metzner (more on her

20   below) via email at 12:40 PM.

21          67.     At 3:04 PM on June 13, 2019, Ms. Brooks emailed Ms. Metzner in part “give me a
22   call. I want to share some information with you that I learned from a meeting I had to day [sic]
23
     with the Respondent and [redacted].”
24

25    AMENDED COMPLAINT - 19
      Case 2:20-cv-00355-SAB               ECF No. 1-2     filed 10/02/20    PageID.26 Page 20 of 78




                68.       No written record of what Ms. Metzner and Ms. Brooks discussed exists.
 1
                69.       On June 13, 2019, Ms. Brooks (cc’ing Ms. Metzner) emailed C.P. informing C.P.
 2

 3   that her failure to participate in a conduct hearing could have consequences for the case.

 4              70.       Issues with Ms. Brooks’ June 13 Investigation Report are substantial and described

 5   more fully in Part III of this document; however; evidence of a biased investigation include:
 6
                      •   a verifiably inaccurate list of witnesses,
 7                    •   a lack of effort to assess witness credibility,
                      •   a failure to examine the C.P.’s motivation,
 8                    •   a failure to summarize exculpatory evidence,
                      •   a repeated reliance on hearsay as fact
 9
                      •   factual timeline issues, confusing chronology,
10                    •   failure to explain how/why initial allegations disappeared and instead, were
                          replaced by unrelated allegations surrounding alleged cell phone misconduct from
11                        an entirely different standpoint.
12              71.         On June 14, 2019, and July 12, 2019, WSU Conduct Officer 1 “Holly Campbell”
13
     emailed Fleetwood, that WSU’s Community Standards office received a complaint and the
14
     allegations against Fleetwood might be referred to a University Conduct Board. Both letters began,
15
     in part:
16

17

18

19

20              72.         Ms. Campbell’s letters invited Mr. Fleetwood to attend informational session
21
     later that summer; however, Mr. Fleetwood attend said informational session until October 24,
22
     2019.
23

24

25    AMENDED COMPLAINT - 20
      Case 2:20-cv-00355-SAB         ECF No. 1-2     filed 10/02/20    PageID.27 Page 21 of 78




            73.       On October 1, 2019, Karen Metzner (the person Brook’s emailed on June 13th
 1
     regarding Fleetwood) contacted C.P., referenced a prior phone call she (Metzner) had with C.P.,
 2

 3   and asked if C.P. would like to be involved in the Conduct Board formal hearing.

 4          74.       On October 2, 2019, M. Fleetwood made an online public record request for “the

 5   complete investigative file concerning the Office of Equal Opportunity Complaint No. 2019-021
 6
     including all statement and records.”
 7
            75.       On October 4, 2019, C.P. informed Ms. Metzner that she did not want to be
 8
     involved in the Conduct Board formal hearing.
 9
            76.       On October 8, 2019, Ms. Meztner (a) after having an off the record call with
10

11   Brooks about Fleetwood on June 13, 2019, (b) after having an off the record call with C.P.

12   sometime in late-September/early-October 2019, and (c) knowing (from the June 13th email

13   exchange) that C.P. had been warned of the consequences of not participating in the hearing
14   process, emailed Mr. Fleetwood that she (Metzner) was Fleetwood’s “designated Conduct
15
     Officer” and that Fleetwood was “assumed not responsible for the reported incident:”
16

17

18

19          77.       At or near this time Fleetwood also learned that ROTC had scheduled a
20   proceeding called a Disenrollment Board to determine whether he should remain in ROTC.
21
     Fleetwood immediately requested a delay in his disenrollment hearing so he could obtain a copy
22
     of the June 13, 2019 investigation and related documents through a public record request.
23

24

25    AMENDED COMPLAINT - 21
      Case 2:20-cv-00355-SAB          ECF No. 1-2    filed 10/02/20   PageID.28 Page 22 of 78




            78.        On October 18, 2019, M. Fleetwood made a second public record request for
 1
     “[t]he complete file and all records concerning WSU Center for Community Standards Case No.
 2

 3   2018371301, including all emails and records of communications with the Office of Civil Rights

 4   Compliance and Investigation (formerly Office for Equal Opportunity) concerning this case and/or

 5   OEO Case No. 2019-021.”
 6
            79.        On October 21, 2019, Fleetwood made an official record request for “any and
 7
     all information” related to the OEO case.
 8
            80.        On October 23, 2019, Ms. Metzner let Fleetwood review some documents
 9
     relating to the case but would not allow Fleetwood to copy or photograph said documents.
10

11   Fleetwood was only able to review the documents for approximately 30 minutes. When Fleetwood

12   got up to depart the office Ms. Metzner asked if he would like a copy of the redacted file,

13   Fleetwood said “yes” and Metzner promised Fleetwood that he would get the file before
14   Fleetwood’s ROTC Disenrollment Board hearing.
15
            81.        To that end, on October 23, 2019, Fleetwood made another record request for
16
     “all documents” relating to the case.
17
            82.        On November 21, 2019, WSU informed M. Fleetwood that his October 2, 2019,
18

19   and October 18, 2019, public record requests were denied because of the Family Educational

20   Rights and Privacy Act (FERPA).

21          83.        On December 5, 2019, Fleetwood met with Ms. Metzner in her office. Nobody
22   else was present. It would appear this would later be described as his “conduct hearing” by WSU.
23
     At the “hearing,” Fleetwood provided Metzner with additional evidence he had compiled, but she
24

25    AMENDED COMPLAINT - 22
      Case 2:20-cv-00355-SAB         ECF No. 1-2     filed 10/02/20    PageID.29 Page 23 of 78




     seemed to him to be impatient. It seemed clear to him she had already made her decision. The
 1
     meeting was short. Fleetwood was not provided with the redacted file that Ms. Metzner promised
 2

 3   and had no opportunity to cross examine witnesses.

 4          84.       On December 9, 2019 an Army Disenrollment Board convened a 10+ hour

 5   hearing to review evidence, make credibility determination, question witnesses, and allow for
 6
     cross-examination of witnesses including the C.P., Fleetwood, Cadet P, Cadet.S. Cadet/Sergeant
 7
     C and others.
 8
            85.       In addition, to the aforementioned testimony from the C.P. confirming that the
 9
     noncredible witness Cadet M. had been her chief source of false information about Fleetwood,
10

11   and that Fleetwood had never directly asked her to re-engage in a sexual relationship. Other key

12   elements of exculpatory evidence collected during the ROTC hearing included testimony from

13   Cadet P., the C.P.’s ex-boyfriend, who claimed under oath that:
14
            • It was not unusual for MS-IV and MS-I cadets to date.
15          • He’d heard rumors from Cadet M that Fleetwood “treats woman like crap” but
            with regards to actual negative comments about the C.P. the worst he ever heard
16          Fleetwood say was that she was “annoying.”
            • He said Fleetwood had never bragged about his sexual exploits in uniform
17
          86. ROTC also interviewed Cadet L who confirmed:
18

19          • The C.P. had dated three MS-IV cadets before or during the investigations.
            • When asked if it was normal to discuss sexual activities among Cadets, he said
20          it was normal to talk about women they were hooking up with in private settings
            but not in the ROTC setting. When asked if he ever heard Fleetwood bully or make
21
            inappropriate comments or spread rumors about the C.P.; he had not.
22          • Cadet L. claimed he had received one inappropriate Snapchat video from
            Fleetwood, but could not recall the time period.
23
          87. ROTC also interviewed Cadet S. further who clarified:
24

25    AMENDED COMPLAINT - 23
      Case 2:20-cv-00355-SAB         ECF No. 1-2       filed 10/02/20    PageID.30 Page 24 of 78




            • he had not heard Fleetwood say anything inappropriate about the C.P.,
 1          • he never heard Fleetwood use the term Eskimo Bros.
 2          • Multiple times he heard Cadet M slandering Fleetwood.
            • Before going forward to ROTC on January 18, he only heard thru the C.P. that
 3          Fleetwood was trying to "ruin her reputation."
            • He also confirmed that he and Cadet M. were fellow freemasons, and that Cadet
 4          M. had sponsored him.
 5
     88.    On December 16, 2019 WSU, by and through, Ms. Metzner found Fleetwood
 6
     “Responsible” for the violating the following community standards:
 7
            WAC 504-26-227 - Sexual harassment. Sexual harassment includes behavior
 8          defined in Washington State University's Executive Policy 15, which prohibits
            discrimination, sexual harassment, and sexual misconduct.
 9
            WAC 504-26-209 - Violation of university policy, rule, or regulation. Violation of
10          any university policy, rule, or regulation published electronically on the university web
            site or in hard copy including, but not limited to Executive policy 15 (policy
11          prohibiting discrimination, sexual harassment and sexual misconduct).
            WAC 504-26-219 - Abuse of the student conduct system. Abuse of the student
12          conduct system including, but not limited to: (5) Attempting to discourage an
            individual's proper participation in, or use of, the student conduct system.
13

14                 Metzner’s letter claimed, “After our discussion and reviewing all the
                   information available to me, I have determined the following more likely than
15                 not occurred:
                   1.You and the C.P. had a consensual sexual relationship which ended in
16                 December 2018. After the relationship ended, you made sexual comments
                   about your relationship and the C.P. to fellow students in the program. While
17
                   you identified these people as your friends, they were also in some cases your
18                 subordinates within the program and also friends/acquaintances of the C.P..
                   2. You sent a photo to students in the program of you shirtless and in a towel
19                 via "ShapChat". You sent the photo because you were proud of your physique
                   and the training program that you were currently completing in preparation
20                 for the Ranger Challenge.
                   3. You sent sexually inappropriate videos to several ROTC members. You
21
                   sent these videos years ago, on your 21st birthday, and alcohol played a factor
22                 in the situation.
                   4. The students who received these photos/videos did not ask you to send them
23                 photos/videos and the photos/videos were unwanted.
                   5. You called the C.P. after you heard that she intended to file a report about
24                 her experiences.
25    AMENDED COMPLAINT - 24
      Case 2:20-cv-00355-SAB           ECF No. 1-2     filed 10/02/20   PageID.31 Page 25 of 78




                    6. You contacted another student via Facebook Messenger to discuss the
 1                  reporting process with them.
                    7. You contacted another student via text message about providing evidence
 2
                    to "help you out" with the investigation.”
 3
            89.       Ms. Metzner’s December 16, 2019, finding (a) forbade Fleetwood from having
 4
     “any contact with the C.P. or other parties involved [in the process] until December 16, 2021” (b)
 5
     required Fleetwood to draft an action plan (c) required Fleetwood to write a reflection paper, (d)
 6

 7   required Fleetwood to complete a state-approved alcohol and drug information program, and (e)

 8   placed Fleetwood on disciplinary probation. The December 16, 2019, finding also placed

 9   Fleetwood on “enrollment hold” pending completion of the above-referenced tasks.
10
            90.       On December 19, 2019, WSU Army ROTC, obligated to honor the Community
11
     Standards sanction, informed Fleetwood that he had breached the terms of his ROTC contract due
12
     to his undesirable character demonstrated through his violation of WSU Executive Policy #15.
13
     And on August 13, 2020 the Army in fact disenrolled Fleetwood from ROTC and required he
14

15   repay his $32,617.63 in debt from scholarships and based the disenrollment decision on

16   Fleetwood’s violation of EP 15.

17          91.       The Army’s only listed reason for their recommendation for disenrollment was
18   the broadly referenced WSU OEO sanction citing his violation of EP#15 and the following specific
19
     concern unrelated to the initial complaint: “The sending out of explicit video and showing other
20
     Cadets naked and inappropriate photos of women is not something a Cadet of Character would do
21
     and is not in compliance with the Army Values.”
22

23
            92.       By listing the much earlier, unrelated incidents of video/photo transmission as

24   its only corroborated evidence, the Army’s Disenrollment Investigation effectively discredited all

25    AMENDED COMPLAINT - 25
      Case 2:20-cv-00355-SAB         ECF No. 1-2     filed 10/02/20    PageID.32 Page 26 of 78




     other allegations of sexual harassment and retaliation nefariously propagated by the C.P.’s
 1
     January 18, 2019 SHARP complaint which prompted the WSU Community Standards
 2

 3   investigation.

 4          93.        On January 5, 2020, Fleetwood appealed the December 16, 2019, finding to

 5   WSU’s University Appeals Board.
 6
            94.        Fleetwood’s January 5, 2020 appeal contained a signed statement from an
 7
     admittedly disinterested third party witness that made clear that C.P. and CDT M conspired on
 8
     CDT M’s desire to get Fleetwood thrown out of ROTC.
 9
            95.        On February 21, 2020, WSU’s Student Appeals Board via Olivia Shoesmith
10

11   upheld, without explanation, Metzner’s December 16, 2019, finding.

12                Part II: Complainant Credibility: A “Don’t Quote Me On That” Story
                           Of Jealousy, Double Standards, and Malicious Intent
13
            96.        Begin again, a bit earlier in the timeline. September 2018 marked a new school
14

15   year for WSU ROTC. Throughout September and October, Fleetwood and C.P. remained

16   acquaintances; meanwhile, the C.P. became sexually involved with Cadet P, a different MS-IV in

17   the program. The sexual relationship between Cadet P and C.P. was effectively public knowledge
18   within the program.
19
            97.        Within two months, C.P.’s relationship with Cadet P ended. Later under oath
20
     before the Army Disenrollment board, Cadet P. confirmed he had a “sexual relationship with the
21

22

23

24

25    AMENDED COMPLAINT - 26
         Case 2:20-cv-00355-SAB         ECF No. 1-2     filed 10/02/20   PageID.33 Page 27 of 78




     C.P. between October and mid-November 2018. He said he ended things and that the C.P. was
 1
     upset about it.” 7
 2

 3           98.          On or about November 20, 2018, the C.P. initiated new intimacy with Fleetwood

 4   by Snapchatting a meme comparing Father Christmas to Stalin. Before engaging, Fleetwood

 5   asked, “Do you get offended or not like “upsetting and dirty memes?”” C.P. replied, “Bring it
 6
     on, kid.” Blue is C.P. Red is Fleetwood. C.P. initiated the dialogue.
 7

 8

 9

10

11

12

13

14

15

16

17           99.          The light-hearted flirty, dialogue quickly transitioned to the C.P. accusing
18   different male Cadets of spreading the same perceived insults she later accused Fleetwood. C.P.
19
     texted: “Like [Cadet X] said I didn’t deserve my scholarship.” … Cadet Q said I have a tiny heart.
20
     … Cadet Z should have been on the team instead of me.” Fleetwood responded supportively,
21

22

23   7
     The C.P. claimed under oath at the Disenrollment Board hearing that “she broke up the
24 relationship” with CDT P, which contradicts her own earlier texts and CDT P’s account, one of
   numerous documented issues with her inconsistency and credibility under oath.
25  AMENDED COMPLAINT - 27
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20    PageID.34 Page 28 of 78




     “What are you for real? To your face?” Again below, Blue is C.P. Red is Fleetwood. Pay attention
 1
     to which gender uses sexually graphic or otherwise derogatory, inflammatory language.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
            100.       Next, the C.P. asked Fleetwood to tell her bad things about her earlier ROTC
14
     boyfriend (Cadet P) because, already, before anything happened with Fleetwood, she was “sick of
15

16   being treated like shit.” and “loosing [sic] faith in men kind quick”

17          101.       The text flirtation continued with Fleetwood suggesting that perhaps the C.P.

18   and her ex-ROTC boyfriend should have stayed FWB = Friends with Benefits.
19

20

21

22

23

24

25    AMENDED COMPLAINT - 28
      Case 2:20-cv-00355-SAB         ECF No. 1-2      filed 10/02/20    PageID.35 Page 29 of 78




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
            102.    C.P. shared the sentiment, “Ayee todos chicos son pendejos” which in Spanish
12
     translation equals “All men are Assholes.” Or possibly “All men are bitches,” either way
13

14   indicating a powerfully anti-male bias.

15          103.    There is no evidence that Ms. Brooks (or any WSU investigator/adjudicator) took

16   C.P.’s professed anti-male bias into account in determining C.P.’s motives.
17
            104.    The text dialogue further revealed the C.P. was embarrassed to tell her family that
18
     the former ROTC ex-boyfriend CDT P had “gone behind [her] back.”
19

20

21

22

23

24

25    AMENDED COMPLAINT - 29
      Case 2:20-cv-00355-SAB           ECF No. 1-2   filed 10/02/20    PageID.36 Page 30 of 78




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
             105.      As a whole the November texts (all of which were in the possession of WSU
13
     during the course of its investigation of Fleetwood) provide compelling evidence to challenge the
14
     C.P.’s credibility and motivation due to her:
15
         •     Pre-existing concern about her growing reputation as the “ROTC slut”
16
         •     Confessed belief that all men were malicious
17
             106.   Prior to engaging in a sexual relationship with Fleetwood, the C.P. also
18
     demonstrated her potential for:
19
           • Seeking “dirt/revenge” against the men she felt rejected by
20
           • Using sexually explicit language to describe ROTC peers
21         • Discussing her sexual relationships with ROTC peers, which is to say, the C.P.’s own
      tendency to gossip about her sex life appears to be a primary threat to her “reputation” within
22    the program.
23
             107.   The texting also led to Fleetwood and the C.P.’s own short-lived consensual sexual
24
   relationship, which fizzled out before the winter holiday.
25  AMENDED COMPLAINT - 30
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20     PageID.37 Page 31 of 78




            108.     But first, on or about December 1, during a jealous moment in their non-
 1
     monogamous sexual relationship, the C.P. demonstrated her potential for malicious prosecution
 2

 3   by sending Fleetwood a threatening text along with a Snapchat image of the Army’s Sexual

 4   Harassment/Assault Response and Prevention (SHARP) pamphlet. When questioned under oath

 5   in the December 9, 2019 ROTC Disenrollment Board Hearing, C.P. confirmed, “She did send [a
 6
     picture of the SHARP pamphlet] over Snapchat as a joke because she was frustrated with
 7
     Fleetwood sleeping with multiple women” (Disenrollment Proceedings (DP) 14:11).
 8
            109.     Here again, corroborated evidence suggests the C.P.’s main motive for filing a
 9
     complaint against Fleetwood was his refusal to be monogamous with her, and she would soon
10

11   describe in writing her concern about developing a reputation as the ROTC “program slut” due to

12   her own non-monogamous sexual relationships.

13          110.     Then, on December 31, 2018, the C.P. texted Fleetwood the aggressive, “Should I
14   dump your ass in 2018?” This was fine with Fleetwood who was never seeking a serious
15
     relationship. Nonetheless, the tone is aggressive, and the timing of the text is odd since C.P. later
16
     claimed they were done in early December.
17

18                 Part III: WSU OEO’s Fails to Follow Policy & Procedure to Provide
19                   A Timely, Impartial Investigation Into a Nefarious, Complaint
                              Which Itself Warranted Investigation as Fraud
20
            111.        The Department of Education’s Office of Civil Rights September 22, 2017 Dear
21
     Colleague letter and accompanying Q&A on Campus Sexual Misconduct, clarifies WSU’s legal
22
     obligation to provide an “equitable” process for adequate, reliable and impartial investigation
23

24   of Title IX complaints. These guidelines call for an investigator who is “free of actual or

25    AMENDED COMPLAINT - 31
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20     PageID.38 Page 32 of 78




     reasonably perceived conflicts of interest and biases for or against any party” objectively evaluates
 1
     the credibility of parties and witnesses, and synthesizes all available evidence—including both
 2

 3   inculpatory and exculpatory evidence—and takes into account the unique and complex

 4   circumstances of each case.

 5          112.       In 2017-18, WSU’s own issues with equitable investigations led to a sizable
 6
     Student Conduct Task Force, including several high-level administrators who were directed to
 7
     “recommend any changes that will improve the quality, fairness, and educational values of the
 8
     [student conduct adjudication] process.” As part of that process, WSU conduced a major survey
 9
     soliciting input from students, faculty and former or active conduct board members. The survey
10

11   released in 2018 revealed widespread concern surrounding bias and due process within the Office

12   of Community Standards. To wit:

13

14

15

16

17

18

19

20

21

22

23

24

25    AMENDED COMPLAINT - 32
         Case 2:20-cv-00355-SAB              ECF No. 1-2        filed 10/02/20       PageID.39 Page 33 of 78




                113.        Quotes from the documented survey which resonate with Fleetwood’s own
 1
     experience of implicit anti-male bias with the office include:
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                114.        In addition to the documented concerns about ambiguity, bias, and internal

13   conflicts of interest; during Fleetwood’s Investigation, the Office of Community Standards was

14   experiencing a period of personnel turnover and leadership upheaval after former Director Adam
15   Jussell (who had been a romantic partner with the Title IX Coordinator) resigned on February 4,
16
     2019. 8
17

18

19

20

21

22

23

24
     8
         https://dailyevergreen.com/47399/news/director-of-the-center-for-community-standards-resigns-after-six-years/
25       AMENDED COMPLAINT - 33
      Case 2:20-cv-00355-SAB         ECF No. 1-2     filed 10/02/20   PageID.40 Page 34 of 78




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   115.   On February 4, 2019, Mary Jo Gonzales, Vice President of Student Affairs, announced that

13   Karen Metzner would serve as Interim Director of Community Standards until WSU could
14
     complete a national search to find a permanent Director.
15

16

17

18

19

20

21

22

23

24

25    AMENDED COMPLAINT - 34
      Case 2:20-cv-00355-SAB          ECF No. 1-2       filed 10/02/20   PageID.41 Page 35 of 78




            116.       Prior to her career boost to Interim Director, Karen Metzner, BFA Fine Art, MA
 1
     Higher Ed Administration, served as Assistant Director of Community Standards; and prior to that
 2

 3   she worked as an Assistant Director of Resident Life (overseeing dormitories and conduct issues

 4   within the Greek system). One of her professional accomplishments was developing a Community

 5   Standards Volunteer Advisor program. The WSU website quoted her in December 2018: “The
 6
     community standards process can be overwhelming for students. … Having [a volunteer] to
 7
     talk with about the process gives a student an opportunity to be informed about how they play an
 8
     active role in their community standards experience.” As she promoted the program to the public,
 9
     she claimed volunteers would not need previous experience in student conduct, but would be
10

11   required to participate in online and in person training.

12          117.    Evidence of Ms. Metzner’s bias and impartiality of includes, but is not limited to,

13   (a) her notable impatience and refusal to seriously consider Fleetwood’s new evidence during the
14   December 5, 2019, hearing; (b) her oddly disjunct language in the December 16 letter (where
15
     sanctions do not match findings); (c) her proposed Action Plan for Fleetwood which included the
16
     unusual directive to “Read at least two articles about the #metoo movement and how it is linked
17
     to the communities in which you identify;” and (d) her apparent disregard for C.P.’s documented
18

19   anti-male sentiments.

20          118.    The anti-male bias is not just limited to Ms. Metzner.

21          119.    WSU utilized Nikki Finnestead, to conduct C.P.’s intake interview on or about
22   January 24, 2019. Ms. Finnestead hosted FEMpowerment luncheons on campus and previously
23

24

25    AMENDED COMPLAINT - 35
         Case 2:20-cv-00355-SAB       ECF No. 1-2     filed 10/02/20    PageID.42 Page 36 of 78




     served as the trainer for the progressive Green Dot violence prevention program, which offered
 1
     WSU a new perspective to power-violence prevention by focusing on bystander intervention.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
               120.     In a Daily Evergreen campus news article “Fighting the Violence,” Finnestead
15
     publicly expressed her disappointment, “that students entering college accept violence in our
16
     society as a norm. … We just expect [gender-based] violence is going to happen.” She continued,
17

18   describing how, “relationship abuse is not necessarily physical in nature; emotional, verbal and

19   sexual abuse are more difficult for outsiders to recognize. ‘I think we should be turning the focus

20   away from ‘Why doesn’t she just leave?’ to ‘Why is this person doing that to their partner?’” 9
21             121.     In a separate article Finnestead, expressly applauded the Obama era passage of
22
     the Campus Sexual Violence Elimination Act as an important win for students at WSU and college
23

24
     9
         https://dailyevergreen.com/1081/news/wsu-pullman-campus/fighting-the-violence/.
25       AMENDED COMPLAINT - 36
      Case 2:20-cv-00355-SAB          ECF No. 1-2     filed 10/02/20     PageID.43 Page 37 of 78




     campuses nationwide. “By providing prevention and awareness education to students, we’re
 1
     teaching the meaning of sexual consent and what constitutes dating violence and stalking. We’re
 2

 3   also empowering students by showing them how to intervene as bystanders,” said Finnestead,

 4   referring to a campus violence prevention program called Green Dot that capitalizes on the power

 5   of peer influence and intervention.”   10


 6
              122.      This “intervene as a bystander” approach aligns with the C.P.’s original
 7
     allegations against Fleetwood which were speculative in nature. I.e. that C.P. wanted to use the
 8
     power of her peer influence to “intervene” in a nonexistent harassment scenario due to her
 9
     “concerns for the females in his future platoon and the sexist culture he would create.”
10

11            123.      After drafting allegations and convening with LTC Hobbs on January 28, 2019,

12   Ms. Finnestead handed off Fleetwood’s case to WSU’s brand-new Investigator Rachel M. Brooks

13

14

15

16

17

18

19

20

21

22
     10
23        https://news.wsu.edu/2013/03/13/major-law-expands-protections-at-college-campuses/

24

25    AMENDED COMPLAINT - 37
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20    PageID.44 Page 38 of 78




 1            124.     The newly hired Brooks’ anti-male bias is shown in investigation interview
 2
     notes collected from February thru April 2019. Examples of her bias and/or incompetence appear
 3
     below:
 4
              125.     Issue 1: Brooks repeatedly failed to report the C.P.’s own credibility issues:
 5
                 •   The C.P.’s explicitly expressed potential for malicious prosecution provided
 6
                     by Fleetwood in December 2018 Snapchat messages was never mentioned
 7                   in the June 13 Investigation Report
                 •   The C.P.s “don't quote me on that” email along with her documented
 8                   willingness to quickly endorse differing written accounts of allegations was
                     similarly un-noted.
 9               •   To the contrary, Brooks’ June 13 report instead claimed, pg.7 Par.14, “Her
10                   statements to investigators were generally consistent internally and
                     consistent with the written statement she provided. In addition, her
11                   statements were generally consistent with the statement of witnesses OEO
                     found to be credible including Student A (Cadet M)” But close reading of
12                   the evidence reveals this is untrue; the content of her written statement to
                     ROTC bears little resemblance to the content of the interviews. Her
13                   accounting of what happened is not consistent presumably in part because
14
                     she relied so heavily on hearsay from the highly non-reliable Student
                     A/Cadet M. Furthermore, interview notes reveal little effort to test the
15                   internal consistency of her accounts by asking for the sorts of supporting
                     details the ROTC asked for (and the C.P. was unable to provide).
16               •   The C.P.’s willingness to rely upon and propagate “gossip as evidence”
                     were not corrected nor effectively noted in the report.
17
                 •   The C.P.’s written testimony to ROTC which presented her speculative
18                   concern about Fleetwood based on false statements about promiscuity (the
                     30 women in one semester lie) was never addressed. Brooks did nothing to
19                   test C.P.’s assertion that Fleetwood was a male slut; instead Brooks
                     appeared to take that assertion at face value.
20               •   No effort to measure an educational impact that Fleetwood’s supposed
                     “harassment” had on C.P. was included (which makes sense, since there
21
                     was no real impact). Instead, Brooks concludes, Pg. 14 Par. 40, “The
22                   Complainant told investigators that she has been impacted on a social and
                     emotional level. She expressed worry about gossip and rumors in the
23                   Program and being labeled a “Program slut.” The Complainant told
                     investigators she feels uncomfortable in the Program with everyone hearing
24                   these rumors from the Respondent about their sexual activities.” This was
25    AMENDED COMPLAINT - 38
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20     PageID.45 Page 39 of 78




                    written on June 13; Brooks had access to texts which proved the C.P. was
 1                  worried about her reputation well before Fleetwood. Brooks also knew there
                    was no factual evidence to support the C.P.’s conclusion that people were
 2
                    “hearing these rumors from the Respondent” and disregarded the fact that
 3                  any reputational ruin alleged by C.P. could have been C.P.’s own doing.

 4          126.        Issue 2: Brooks’ June 13 report failed to directly address blatant credibility

 5   issues surrounding Student A’s/Cadet M.’s testimony which formed the foundation for the case
 6
     from the beginning. An impartial investigator would likely have dismissed the case upon realizing
 7
     how readily the C.P.’s conspirator could and did lie. But not Brooks. Instead:
 8
                    •   The June 13 report at ¶16 concluded, "The statements of Student A
 9                      [Cadet M], Student B, and Student C were relied on as witnesses to
                        the interactions between the Complainant and Respondent after the
10
                        relationship…"
11                  •   At this late date, on June 13, Cadet M’s testimony was “relied on” even
                        though at ¶17, we read, "During the investigation, investigators
12                      learned that Student A [Cadet M.] had provided information that
                        was later determined to be, more likely than not, untrue." That one
13                      line, which conflicts with other credibility analysis within the report, is
                        the only notation of Cadet M's verifiable lies, which effectively initiated
14
                        the entire complaint, and should have been detailed, in full. Instead,
15                      allegation after allegation (“he said she squirted the sheets", the chap
                        stick incident, Fleetwood initiating the Eskimo Bros) disappear from the
16                      report without any correspondent condemnation of the cases’ overall
                        credibility.
17                  •   When confronted with additional proof about CDT M (student A’s)
                        motivation in the December 2019 – January 2020 timeframe Metzner
18
                        still disregarded that information germane to disproving that any type of
19                      sexual harassment occurred.

20

21

22

23

24

25    AMENDED COMPLAINT - 39
     Case 2:20-cv-00355-SAB     ECF No. 1-2      filed 10/02/20    PageID.46 Page 40 of 78




               •   On this note a direct excerpt from one of Cadet M.’s interviews is worth
 1                 reading:
 2

 3

 4

 5

 6

 7

 8

 9

10
               • Cadet M. shamelessly describes conversations he was not present to
11               witness: this included details which by that point Brooks knew (or should
                 have recalled) did not align with the C.P.’s own account. (See below).
12               Fleetwood did not proposition the C.P. to sleep with her at Red Bento.
                 The C.P.’s second interview on the topic effectively denied it happened.
13               And C.P. would later deny any such proposition occurred to ROTC. And
14
                 Nonetheless, Cadet M. speaks as if he witnessed not just one, but multiple
                 aggressive propositions: As Cadet M. relayed to Brooks: “She kept
15               saying no, he realized she wasn’t going to say yes, he started being mean.
                 Berating her.”
16             • This testimony was a bald-faced, easily verifiable lie which Brooks should
                 have prosecuted as Prohibited Discriminatory Conduct under Executive
17               Policy #15 Appendix 1 Paragraphs 9, 10
18

19

20

21

22

23

24

25   AMENDED COMPLAINT - 40
      Case 2:20-cv-00355-SAB         ECF No. 1-2      filed 10/02/20     PageID.47 Page 41 of 78




                •   Nevertheless, there’s no indication that Brooks stopped Cadet M to clarify how he
 1                  knew what he claimed to know. Nor does the Investigation Report ever fully
                    discredit Cadet M or consider the consequences of his malicious jealousy which
 2
                    compromised the entire complaint.
 3
            127.       Issue 3:    Brooks’ investigation report failed to acknowledge significant
 4
     exculpatory evidence which arose during interviews, thereby ignoring opportunities to establish
 5
     Fleetwood’s innocence vise-vi multiple false allegations.
 6

 7          128.       Blatant examples: Brooks failed to highlight testimony from Cadet P.

 8   indicating that he, not Fleetwood, initiated the allegedly controversial “Eskimo Bros” comment.

 9   Indeed, it’s clear here, that someone besides Fleetwood had told Cadet P about the C.P.’s sexual
10
     activity, and Cadet P. was asking Fleetwood to confirm the rumor:
11

12

13

14

15

16

17
            129.       Cadet P’s account here corroborates Fleetwood’s consistent testimony that
18
     Cadet P “asked him” [asked Fleetwood] about his sexual encounter with the C.P. Nevertheless,
19
     Brooks’ June report along with Metzner’s December sanctions both fail to acknowledge the way
20
     the original allegation was inaccurately presented.
21

22          130.       Contrary to Cadet M’s maliciously exaggerated account, this one-time

23   conversation initiated by Cadet P happened one-on-one.        The notes above, like many of

24   RMB/Brooks’ notes, include ambiguity: Did he not know if anybody else heard? Or did he
25    AMENDED COMPLAINT - 41
      Case 2:20-cv-00355-SAB         ECF No. 1-2      filed 10/02/20    PageID.48 Page 42 of 78




     answer, No, nobody else heard. It would be nice to know for sure, but presumably Cadet P
 1
     answered “No.” Nobody else overheard.
 2

 3          131.       Finally, it’s noteworthy but never noted that this seemingly benign interaction

 4   involved a student who already possessed carnal knowledge of the C.P.’s sexuality within the

 5   program; nevertheless, the conversation was construed as Fleetwood somehow “ruining her
 6
     reputation” in the program. Again, the double standard is ridiculous. The C.P. can and does talk
 7
     about her own sexual relationships. The C.P.’s ex-boyfriend can and does ask questions about the
 8
     C.P.’s later sexual relationships. Cadet M. can and clearly did talk about the C.P.’s sexual
 9
     relationships, seemingly non-stop. Still, only Fleetwood, who did not talk, was accused of
10

11   misconduct related to “talk of the C.P.’s sexual relationships” within the program.

12          132.       And, on December 16, 2019, when the Eskimo Bros conversation initiated by

13   CDT P remained as the only evidence of such talk, Metzner concluded, “After the relationship
14   ended, you made sexual comments about your relationship and the C.P. to fellow students in the
15
     program. While you identified these people as your friends, they were also in some cases your
16
     subordinates within the program and also friends/acquaintances of the C.P.”
17
            133.       Issue 4: In this situation, and throughout the investigation, Brooks and later
18

19   Metzner, failed to effectively distinguish behavior which was “severe and persistent” enough

20   to qualify “sexual harassment.” Which is to say, even if Fleetwood had initiated or repeated the

21   “Eskimo bros” descriptor, the comment, while arguably in poor taste, does not rise to the level of
22   sexual harassment as described by WSU’s own definition. To be clear:
23

24

25    AMENDED COMPLAINT - 42
      Case 2:20-cv-00355-SAB         ECF No. 1-2      filed 10/02/20    PageID.49 Page 43 of 78




                •   Brooks and later Metzner, failed to consider context, situation wherein discussing
 1                  prior sexual relationships is standard practice within shared housing scenarios of
                    college campuses or within military programs.
 2
                •   WSU’s own EP #15’s opening section expressly clarifies the policy’s intent to
 3                  eliminate legitimate sexual harassment without impeding freedom of expression. 11
                •   Tangible evidence exists to show the C.P. herself readily and consistently
 4                  described, to Fleetwood and others, details of her past sexual relationships within
                    ROTC, but nobody policed her language; nobody accused her of sexual
 5                  harassment. On this point, the double standard/anti-male bias is
 6                  overwhelmingly evident.
                •   Nevertheless—regardless of gender—the conclusion that “who-hooked-up-with-
 7                  who” gossip on a college campus is punishable as sexual harassment is absurd and
                    compromises the legitimate purposes of Title IX legislation.
 8
            134.      Issue 5: Brooks’ investigation notes are a chaos of conflicting, incomplete
 9

10   documentation which nonetheless reveal her consistent failure to follow thru on obvious lines of

11   questioning to challenge witness credibility See, for example, the notes below describing C.P.’s

12   recollection of the January 9, 2019 Red Bento lunch and alleged retaliation:
13

14

15

16

17

18

19

20

21

22
     11
              See         WSU          Executive         Policy         #15         available        at
23
     https://policies.wsu.edu/prf/index/manuals/executive-policy-manual-contents/ep15-
24
   discrimination-sexual-harassment-and-sexual-misconduct/
25  AMENDED COMPLAINT - 43
      Case 2:20-cv-00355-SAB         ECF No. 1-2      filed 10/02/20   PageID.50 Page 44 of 78




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          135.      Reading the incomplete documentation, #3 shows RMB failed to ask C.P., as
13
     the ROTC Board asked, if Fleetwood actually requested C.P. to resume a sexual relationship. (She
14
     later said under oath he did not!). See also, #4 & #5 which introduce issues of C.P. motivation
15
     and witness credibility. CDT M told me, “Be careful, he is kind of a womanizer.” And again, the
16
     double-standard and the hearsay. Cadet M. is maliciously gossiping about Fleetwood’s past sexual
17

18   relationships in a way that damages his own reputation in the program. However, since CDT M

19   has aligned himself with the female accuser his (CDT M’s) gossiping about Fleetwood’s sex life

20   is overlooked.
21          136.      Another example of Brooks’ failure to track details is shown on pg. 4-5 of the
22
     June 13 Report, a section called “Summary of Investigation” which reads, “As part of the
23
     investigation, investigators interviewed the following people:”
24

25    AMENDED COMPLAINT - 44
Case 2:20-cv-00355-SAB   ECF No. 1-2   filed 10/02/20   PageID.51 Page 45 of 78
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20    PageID.52 Page 46 of 78




            139.       Ms. A established in the opening lines of the interview that she and Fleetwood
 1
     had not engaged in sexual intercourse: “We never slept together, we just did stuff together.” Still,
 2

 3   Ms. Brooks probed:

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
            140.       Brooks’ own notes reduced the exchange by leaving out the important segue,
17

18   “No, Mr. RP never made me feel uncomfortable.”

19          141.       Instead Brooks typed-up an encounter that could be construed as sexual assault,

20   “He did vaginal penetrate, but I did not stop him. I made that clear that I wasn’t wanting to have
21
     sex with him. I did not consider that to be intercourse.”
22
            142.       This inconsistent transcription where Brooks (Lead Investigator and
23
     Adjudicator) depicts Fleetwood in the worst possible light, while never challenging Cadet M nor
24

25    AMENDED COMPLAINT - 46
      Case 2:20-cv-00355-SAB         ECF No. 1-2       filed 10/02/20    PageID.53 Page 47 of 78




     the C.P. on their own inconsistencies recurs throughout the notes. For example, Brooks again
 1
     failed to follow up and/or record exculpatory evidence disproving the Retaliation/Interference
 2

 3   claim against Fleetwood when interviewing female Cadet HFT who previously reported a different

 4   male Cadet for sexualized behavior but nonetheless refused to condemn Fleetwood.

 5
            RMB: When did tell you?”
 6
            Cadet HFT: In January? Something like that. That's when she talked to me about
 7          going forward. She was afraid of retaliation. Think she wanted another female to have
            her back.”
 8          RMB: Did she say anything about being afraid of retaliation?
            Cadet HFT: I think reputation. Hard to have rep already established like when you've
 9          slept around in program, to have rep that's girl who slept around. Didn't want to be girl
            who made rape case and have people think that. Don't think she was scared of Patrick,
10
            think he has fragile ego, but not aggressive. Think she was more afraid of reputation,
11          don't want to be girl that made false rape case.” 12

12          143.   And then the interview notes end abruptly. There is no evidence that Brooks

13   asked whether a) C.P. had indeed coached the witness “when she talked to [her] about going
14   forward?” or b) the witness had information to share about the C.P.’s real motivation for filing
15
     against Fleetwood. Instead, Brooks either ended the interview when it became clear the witness
16
     was not sympathetic to the C.P. or failed to type additional comments.
17
            144.   Finally, Issue 7, Brooks herself, and later Metzner, failed to acknowledge the point
18

19   at which the C.P. herself seemingly questioned the validity of her initial complaint when she

20   refused to participate in the WSU conduct hearing.

21

22
     12
     A C.P. with a “fear of being the girl who cried rape” motivation is not intuitively obvious;
23
   however, it stands up to various testimonies including Fleetwood’s own. During the January 14-
24 19, 2019, time period, the ROTC rumor mill was admittedly on fire; and the main message was,
   “C.P. accused Fleetwood of rape.”
25  AMENDED COMPLAINT - 47
      Case 2:20-cv-00355-SAB               ECF No. 1-2         filed 10/02/20     PageID.54 Page 48 of 78




      Part IV: Additional Issues Addressed by the US Department of Education Office for Civil
 1              Rights 2017 Guidelines for Sexual Misconduct Cases Appear Below 13
 2
             145.          “Restricting the ability of either party to discuss the investigation (e.g., through
 3
     “gag orders”) is likely to deprive the parties of the ability to obtain and present evidence or
 4
     otherwise to defend their interests and therefore is likely inequitable.” Beginning January 22,
 5
     2019, Fleetwood was effectively and thoroughly gagged by WSU and then WSU used
 6

 7   Fleetwood’s discussion of the allegation (before he knew an investigation had started) as

 8   evidence of Fleetwood’s “retaliation/interference.”

 9           146.          “Once it decides to open an investigation that may lead to disciplinary action
10
     against the responding party, a school should provide written notice to the responding including
11
     sufficient details, and the precise conduct allegedly constituting the potential violation, and the
12
     date and location of the alleged incident.” Fleetwood never received notice of the emerging
13
     allegations during the Investigation phase. Nor was he ever provided clear dates, locations, or
14

15   details surrounding the various allegations which proved to be lies perpetrated by Cadet M.

16           147.          “Any rights or opportunities that a school makes available to one party during

17   the investigation should be made available to the other party on equal terms.” The C.P. certainly
18   participated in multiple early interviews with the Office of Community Standards whereas
19
     Fleetwood’s first in-person interview did not take place until March 29, 2019.
20

21

22

23
     13
             Full   text    of   September    2017     Q&A      on   Campus     Sexual   Misconduct   available   at:
24
     https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf
25    AMENDED COMPLAINT - 48
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20     PageID.55 Page 49 of 78




            148.       WSU’s website also describes the following expectation regarding Investigation
 1
     Timeline and the Respondent’s rights to a prompt investigation: “CRCI seeks to balance the need
 2

 3   to promptly complete investigations after receipt of a complaint with the need to conduct a

 4   thorough investigation. Generally, CRCI will complete the information gathering portion of an

 5   investigation within 60 days, and will issue relevant reports to the parties involved in an
 6
     investigation within 30 days of completing the information gathering portion. The length of
 7
     an individual investigation varies depending on, but not limited to, the number of witnesses to be
 8
     interviewed, the extent of documentation to be reviewed, the type of alleged conduct, and length
 9
     of time over which the alleged conduct has occurred.”
10

11          149.       In Fleetwood’s case, the severity/risk factor of alleged conduct [verbal incidents]

12   and length of time over which the conduct occurred [at most several weeks] provided no rationale

13   for extending this investigation.     Nevertheless, Fleetwood’s complaint was processed by
14   Finnestead on January 19, 2019, and interviews continued through April, with the first in-person
15
     interview of Fleetwood delayed until March 29, 2019 (70 days after filing). The final interviews
16
     took place in mid-April, but the initial Investigation Report was not released until June 13, 2019
17
     (140 days after filing), and the conduct hearing did not take place until December 5, 2019 (315
18

19   days after filing), at which point the Respondent, Fleetwood, had still not been issued full

20   information related to the allegations against him.

21          150.       On the topic of timeline, WSU OEO’s official cover sheet noted a January 19,
22   2019 incident “on campus” when Fleetwood allegedly “Intimidated, Threatened and made
23
     Comments about the C.P.” This Cover Sheet has no basis in cell phone-based evidence nor the
24

25    AMENDED COMPLAINT - 49
      Case 2:20-cv-00355-SAB          ECF No. 1-2       filed 10/02/20    PageID.56 Page 50 of 78




     C.P.’s own timeline of alleged concern. January 19, 2019 was a Saturday. No witnesses ever
 1
     suggested anything out of the ordinary happened on that Saturday. This cover sheet also chose to
 2

 3   elevate the Incident as “Clery” indicating Clery Act level criminal behavior was involved, again

 4   calling the basic effectiveness of the investigation/investigators into question.

 5

 6

 7

 8

 9

10

11

12

13
            151.        In short, Fleetwood was never presumed innocent. Instead, it appears WSU’s
14
     biased Office of Community Standards was bound and determined to charge Fleetwood guilty
15

16   because he had been accused, even if that required ignoring issues of witness credibility, failing

17   to address exculpatory testimony, and rather calling new witnesses to explore entirely unrelated

18   evidence, thereby broadening the scope of investigation to include a much earlier consensual sex
19   video Fleetwood created and shared with two male acquaintances using a private Snapchat setting
20
     at the woman’s request. Which is to say, once it became clear in spring of 2019, that Fleetwood
21
     was not guilty as charged by the C.P., WSU instead felt inclined to pursue new charges to justify
22

23

24

25    AMENDED COMPLAINT - 50
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20     PageID.57 Page 51 of 78




     continuing an investigation rather than pursuing their viable options to seek “Alternative
 1
     Resolution.” 14
 2

 3          152.        Brooks and Metzner chose not to pursue restorative justice within a system that

 4   encourages EP 15 Procedural Guidelines Part J Alternative Resolution Process: “At anytime after

 5   receipt of a complaint, and when appropriate, CRCI may assess whether an alternative resolution
 6
     is appropriate. … Generally, alternative resolution may be appropriate in the following situations:
 7
     i. The alleged conduct is not sufficiently severe, persistent, or pervasive to constitute a
 8
     violation… ii. The Reporting Part and/or the Respondent prefer an alternative resolution process;
 9
     or iii. There is limited nexus between the alleged conduct and EP15.
10

11          153.        Instead, WSU continued with a broadened scope of the video related

12   harassment charge even after the C.P. had effectively distanced herself from the investigation,

13   declining to appear at the WSU conduct hearing because, as she stated under oath to ROTC, “She
14   did not want to prevent Fleetwood from receiving his degree at WSU. She just does not want him
15
     to be an officer in the U.S. Army because of how he treats females.”
16
            154.        With regards to the broadened charges of cell phone misconduct, there is no
17
     physical evidence that the video Fleetwood created while intoxicated on his 21st birthday currently
18

19   exists. In addition, there is no evidence that any of the video’s recipients objected to Fleetwood’s

20   transmission or indicated that the video was in fact “unwanted” until years later and then only after

21   being prompted by WSU’s investigators.
22

23

24

25    AMENDED COMPLAINT - 51
      Case 2:20-cv-00355-SAB          ECF No. 1-2       filed 10/02/20   PageID.58 Page 52 of 78




               155.      Indeed, the Finding related to the video exists largely because Fleetwood
 1
     incriminated himself, confirming he had transmitting the video only after being confronted with
 2

 3   the previously undisclosed allegation during an interview. It was not until mid-way through the

 4   interview—an interview that WSU represented to Fleetwood pertained only to the C.P.’s January

 5   31, 2019 allegations as opposed to non-Complainant related issues from year earlier—that the
 6
     investigator confronted Fleetwood with the video allegation.
 7
               156.      At the time Fleetwood confessed to sending the video, he was not represented
 8
     by an attorney and believed he was responding to an entirely different allegation.
 9
               157.      While in poor taste, creating the much earlier video was behavior protected
10

11   under Fleetwood’s First Amendment freedom of expression rights.

12             158.      Furthermore, while the transmission of a sexualized video may seem

13   reprehensible to an older generation, an examination of context and circumstance is warranted.
14   And Pew Research Center 15 reports 48% of all users—and 57% of women aged 18-34—report it
15
     is very common for online daters to be sent a sexually explicit message they didn’t ask for.
16
               159.      Which is to say, the advent of Snapchat, an app whose principal feature “is that
17
     pictures and messages are usually only available for a short time before they become inaccessible
18

19   to their recipients” contributed to widespread changes in community standards of privacy related

20   to cell phone transmissions. 16 And Fleetwood’s use of the app which “allows users to keep photos

21
     15
22             https://www.pewresearch.org/fact-tank/2020/02/06/10-facts-about-americans-and-online-

23   dating/
     16
               https://en.wikipedia.org/wiki/Snapchat
24

25    AMENDED COMPLAINT - 52
      Case 2:20-cv-00355-SAB         ECF No. 1-2     filed 10/02/20    PageID.59 Page 53 of 78




     in the ‘my eyes only’ … password-protected space” took place in September 2017, when the
 1
     cultural impacts of cell phone privacy standards were just beginning to be examined.
 2

 3          160.       Nonetheless, on December 16, 2019, Karen Metzner issued her Findings,

 4   including the video.

 5          161.       Fleetwood exercised his right to appeal, and on February 12, 2020, the WSU
 6
     Appeals Board, chaired by Olivia Shoesmith, an incoming undergraduate transfer student from
 7
     Cascadia College with no legal background, convened to consider if justice was truly served to
 8
     Fleetwood.
 9

10

11

12

13

14

15

16

17

18

19          162.      On February 21, 2020, Mr. Fleetwood received a letter signed by Ms. Shoesmith

20   upholding the December 16, 2019 sanctions and claiming the Appeals Board had “carefully
21   considered the information and rationale” as stated below:
22

23

24

25    AMENDED COMPLAINT - 53
      Case 2:20-cv-00355-SAB         ECF No. 1-2      filed 10/02/20    PageID.60 Page 54 of 78




 1

 2

 3

 4

 5

 6

 7

 8          163.    The Appeals Board process wherein students with zero legal experience determine

 9   the financial, professional fate of their peers as an act of resume-building student governance is
10
     described on WSU’s website as follows:
11

12

13

14

15

16

17
                   Part V: WSU EP #15’s Definition of Actionable Sexual Harassment
18                   Which “creates a hostile environment” is Overbroad or Vague
19                         Under the 1st Amendment of the US Constitution.

20          164.     To pass muster, a regulation must “allow persons of ‘ordinary intelligence a

21   reasonable opportunity to know what is prohibited.’” Instead Fleetwood’s freedom of expression
22   was unduly limited with innocent verbal interactions illegally construed first as sexual harassment
23
     and secondly as interference/witness intimidation. WSU’s definition of sexual harassment states:
24

25    AMENDED COMPLAINT - 54
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20    PageID.61 Page 55 of 78




     “Sexual harassment encompasses unwelcome verbal or physical conduct of a sexual nature. …
 1
     Sexual harassment creates a hostile environment when behavior is sufficiently severe, persistent,
 2

 3   or pervasive to interfere with an individual’s work or educational performance or creates an

 4   intimidating, hostile, or offensive work or educational environment.”

 5          165.    There is zero evidence that Fleetwood ever engaged in unwelcome “verbal or
 6
     physical conduct of a sexual nature” towards the C.P.
 7
            166.    There is zero evidence that Fleetwood’s behavior was sufficiently severe,
 8
     persistent, or pervasive 17 to interfere with another’s work. Instead, the C.P. herself from Day one
 9
     indicated that “she never had [negative] thoughts herself” but rather acted upon a rumor-fueled
10

11   speculative concern for future female Army cadets who might feel mistreated by Fleetwood should

12   he become an officer. Moreover, this Investigation failed to assess “the effect of” alleged

13   harassment which was never established as fact. Or, to quote again, an anonymous critic surveyed
14   by the Task Force charged to address bias in the WSU student conduct system: “I can say that in
15
     all occasions, it appeared the outcome was pre-ordained.”
16
            167.    There is no evidence that Fleetwood’s case ever went thru EP Policy #15 E Conflict
17
     Review which checks for a conflict of interest defined as a “personal interest, financial, familial,
18

19   professional, or otherwise, that might impair or reasonably appear to an objective outside observer

20

21

22   OCR Guidelines are established in V.1, clarifying that “OCR considers the conduct from both a
     17

   subjective and objective perspective. In evaluating the severity and pervasiveness of the conduct,
23
   OCR considers all relevant circumstances, ie: ‘The constellation of surrounding circumstances,
24 expectations, and relationships’ … To draw commonsense distinctions between conduct that
   constitutes sexual harassment and conduct that does not rise to that level.”
25  AMENDED COMPLAINT - 55
      Case 2:20-cv-00355-SAB           ECF No. 1-2       filed 10/02/20     PageID.62 Page 56 of 78




     to impair an investigator independent, unbiased judgment “ documentation of the Review has not
 1
     been provided. https://studentaffairs.wsu.edu/media/256672/conduct-board-survey-report.pdf
 2

 3           168.        And here, in this case the preferential treatment/pro-female bias provided to the

 4   female C.P. was evident as follows:

 5               •    The C.P. was never reprimanded for her equal and often more extreme
                      incidences of “discussing prior sexual relationships” within the program.
 6
                 •    The C.P. was never reprimanded for her own explicitly sexual depiction of
 7                    other members of the ROTC program.
                 •    The C.P. was never reprimanded for her own witness coaching and refusal
 8                    to respect confidentiality during the Investigation. (i.e: Fleetwood was
                      gagged; the C.P. was not)
 9
                 •    The C.P. did not honor the no contact order
10               •    The underlying basis of this claim—speculative concern about the
                      reputation consequences of sexual promiscuity within the ROTC
11                    program—was never applied to the Complainant’s other sexualized
                      behavior within the program
12
             169.     Mr. Fleetwood timely appealed the December 16, 2019, finding to WSU’s University
13

14   Appeals Board who, on February 21, 2020, upheld Ms. Metzner’s December 16, 2019, decision.

15                                         III. CAUSE OF ACTION

16           170.     Mr. Fleetwood incorporates the above paragraphs as if pled verbatim herein.
17
                     (Count One – Violation of the Washington Administrative Procedure Act)
18
             171.     A final agency decision, such as the February 21, 2020, Appeals Board decision and
19
     the December 16, 2019, are properly appealable when (a) the Agency erroneously interprets or
20
     applies the law (b) issues an order not supported by the evidence or (c) issues an order that is arbitrary
21

22
     or capricious. RCW 34.05.570(3)(d)(e)&(i).

23           172.     For the following reasons, the Agency’s determination that Mr. Fleetwood’s actions

24   violated WAC 504-26-227 & WAC 504-26-209 (i.e. sexually harassed complainant in violation of
25    AMENDED COMPLAINT - 56
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20     PageID.63 Page 57 of 78




     WSU Executive Policy 15) constitutes a misapplication of the law and is not supported by substantial
 1
     evidence.
 2

 3          173.    WSU Executive Policy 15 defines “sexual harassment” as “a form of discrimination

 4   based on sex and/or gender and is prohibited by this policy. Sexual harassment encompasses

 5   unwelcome verbal or physical conduct of a sexual nature.” (Emphasis added)
 6
            174.    As it relates to finding number 1, the “joke” centers around a “Eskimo bro” comment
 7
     that Mr. Fleetwood vehemently disputes even making, and that rather, Cadet D 18, another MS-IV 19
 8
     who previously dated the Complainant, used the term. Nevertheless, assuming Mr. Fleetwood did
 9
     initiate or repeat that comment, the comment in and of itself, while arguably in poor taste, does not
10

11   rise to the level of harassment. Here context (and freedom of speech) matter as discussing prior

12   sexual relationships, including frustrations with prior sexual relationships, is standard on within the

13   shared housing scenarios of college campuses and within military programs. Indeed, the
14   Complainant herself described, to Mr. Fleetwood, her frustrations about her past sexual relationship
15
     with Cadet D. Both testimonies confirm that is how their more intimate relationship began.
16
            175.    As it relates to finding number 3 and 4 of Ms. Metzler’s December 16, 2019, letter:
17
     there is no evidence that the recipients of those videos objected to the receipt of those videos at (or
18

19   near) the time they were transmitted. Accordingly, Mr. Fleetwood was not on notice that the

20   transmission of those videos was unwanted. Further, Mr. Fleetwood testified that he had permission

21
     18
      The Agency’s June 13, 2019, report 2019-021 references Students A through J. In this complaint
22 Students A through J are referred to as Cadets to the extent they were part of WSU Army ROTC.
   And it was WSU’s June 13, 2019, report from which the Agency utilized in issuing the orders at
23
   issue in this complaint.
   19
24    MS IV means “Military Science” IV, a fourth year ROTC cadet. A MS I is a first year ROTC
   cadet. A MS II is a second year ROTC Cadet. A MS III is a third year ROTC cadet.
25  AMENDED COMPLAINT - 57
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20     PageID.64 Page 58 of 78




     from the person in the video to transmit those videos.
 1
            176.    As it relates to finding number 2 of Ms. Metzler’s December 16, 2019 letter and
 2

 3   finding 28 of the June 13, 2019, WSU Investigative Report, both cite Student E’s report of feeling

 4   “grossed out” after receiving a photo Mr. Fleetwood sent of himself shirtless in a towel after a Ranger

 5   Challenge workout. In addressing this issue Mr. Fleetwood stated, in a proceeding that WSU Army
 6
     ROTC initiated against Mr. Fleetwood, that, “Many of his guy friends also received this message.
 7
     No rule states that I cannot be shirtless. I was purely showing how proud I was of my physical
 8
     achievements and that I was proud to have become Army Strong. I send these to guys and gals with
 9
     no sexual intent.” Indeed, the conclusion that exposure to an image of a shirtless male could
10

11   somehow qualify as harassment and create hostile environment is highly problematic. Consider the

12   Men’s Health magazine cover below. One can easily imagine encountering it in a doctor’s office. Is

13   that doctor guilty of sexual harassment? Consider the college boys pictured below, or countless
14   other photos found during a simple Google image search of the terms “towels” “college” “muscles”?
15
     Are these “shirtless male hunks” creating a hostile environment on Ebay? Most would conclude
16
     not. Indeed, EP 15 itself states that it is “committed to the principles of free inquiry and free
17
     expression” 20 and sending a shirtless photo to some friends falls squarely into that category.
18

19

20

21

22

23

24   20
       See infra n. 20.
25    AMENDED COMPLAINT - 58
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20     PageID.65 Page 59 of 78




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
            177.    As it relates to findings number 2, 3, and 4, WSU’s own Purposes section, the opening
12
     section of Executive Policy #15, expressly clarifies the policy’s intent to eliminate legitimate sexual
13

14
     harassment without impeding freedom of expression. 21 Mr. Fleetwood’s sharing of consensually

15   created videos should be protected under his first amendment freedom of expression rights.

16          178.    The Agency also misapplied the law and had no factual basis for its determination
17   that Mr. Fleetwood violated WAC 504-26-219 (abuse of the student conduct system) because the
18
     Agency did not establish that any of Mr. Fleetwood’s conduct was directed at any of the potential
19

20
     21
21      “WSU is committed to the principles of free inquiry and free expression; vigorous discussion
     and debate are fundamental to the University. This policy is not intended to stifle teaching methods
22   or freedom of expression. Discrimination, as prohibited in this policy, is conduct that is neither
     legally protected as an expression of free speech, nor the proper exercise of academic freedom.;
23
     vigorous discussion and debate are fundamental to the University.” See EP 15 available at
24   https://policies.wsu.edu/prf/index/manuals/executive-policy-manual-contents/ep15-
     discrimination-sexual-harassment-sexual-misconduct/ (last visited March 10, 2020).
25    AMENDED COMPLAINT - 59
      Case 2:20-cv-00355-SAB           ECF No. 1-2      filed 10/02/20     PageID.66 Page 60 of 78




     witnesses before Mr. Fleetwood was told that he could not have contact with any witnesses.
 1
             179.   As it relates to finding numbers 5, 6, and 7 of Ms. Metzler’s December 16, 2019,
 2

 3   letter: there is no evidence that any of Mr. Fleetwood’s contact with the individuals identified in

 4   findings 5, 6, or 7 happened after Mr. Fleetwood was told not to have contact with potential

 5   witnesses. But more to the point, there is no evidence that Mr. Fleetwood’s communications with
 6
     any of the potential witnesses (or Complainant) rose to the level of “attempting to discourage an
 7
     individual’s proper participation in, or use of, the student conduct system.”
 8
             180.   As it relates to finding numbers 5, 6, and 7 of Ms. Metzler’s December 16, 2019
 9
     letter: the only evidence of contact with other Cadets related to the case occurred during the time
10

11   period when Mr. Fleetwood misunderstood—through an active ROTC rumor mill quite probably

12   perpetrated by the Complainant’s conspirators—that he had been accused of rape. And while

13   keeping EP’s protection of “speech” in mind, it logically follows that a person falsely accused of
14   rape would naturally reach out to colleagues of his to defend his reputation or at least tell his side of
15
     the story.
16
             181.   The Agency’s December 16, 2019, order and February 21, 2020, Appeals Board
17
     decision (all of which stem from the June 13, 2019, investigation) is also arbitrary and capricious as
18

19   the Agency credited the testimony of witnesses who were found to have misled the investigator and

20   credited the testimony of Complainant while ignoring false (and sexually motivated) written

21   statements made by Complainant regarding Mr. Fleetwood, specifically a statement that
22   Complainant made (under oath) that she found out that “[Mr. Fleetwood] had slept with well over
23
     30 women during that semester” when that statement was false.
24

25    AMENDED COMPLAINT - 60
      Case 2:20-cv-00355-SAB           ECF No. 1-2      filed 10/02/20     PageID.67 Page 61 of 78




            182.    Establishing the arbitrary and capricious nature of the Agency’s investigation and
 1
     subsequent determination requires comparing WSU’s conclusions vis-à-vis Mr. Fleetwood with the
 2

 3   seemingly more thorough and transparently documented findings of the Army ROTC disciplinary

 4   board which also investigated Complainant’s allegations against Mr. Fleetwood but reached a

 5   different conclusion.
 6
            183.    By way of example, WSU’s June 13, 2019 report ¶ 24 states in finding 24, "Student
 7
     A, Student C, Student F, and Student I stated “the Respondent had made inappropriate sexual
 8
     comments while in uniform,” but the Army investigation’s reached a conflicting conclusion after
 9
     interviewing the same witnesses on the same topic.           To be clear, the notes from the Army
10

11   Disenrollment Board on December 9, 2019 at (20:15) state: “CDT Doe [Student F] was first

12   reminded that he still was under oath… CDT Doe [Student F] was then asked if Fleetwood ever

13   made sexual comments to him in uniform.” He said that Fleetwood never made sexual comments to
14   him in uniform.” Either the witness was not credible in front of the WSU OEO. Or the investigation
15
     was not credible, and if the first is true, then the second must hold true as well.
16
            184.    Equally problematic is unusual disappearance of WSU’s initial evidence 22 that Mr.
17
     Fleetwood had been “telling others that “[the Complainant] ‘squirted all over my sheets’” from the
18

19   Army ROTC Disenrollment Board findings. Why did the Army reject that evidence but not WSU?

20   What happened to this evidence? Who reported it initially? Why was it not discussed in the report?

21   Were there issues with the consistency of the report? Was that witness deemed “not credible”; if so,
22   why did the report not state so much transparently?
23

24   22
       See WSU Investigation Report, 1.a, authored, June 13, 2019,
25    AMENDED COMPLAINT - 61
      Case 2:20-cv-00355-SAB         ECF No. 1-2      filed 10/02/20    PageID.68 Page 62 of 78




            185.    Continuing with credibility issues, the WSU Investigative Report finding 20 mentions
 1
     one aggressive, and sexually explicit “should I leave your ass in 2018” message the Complainant
 2

 3   sent on December 31, 2018, but fails to address corroborated evidence of a more troubling interaction

 4   which impacts the Complainant’s credibility. Specifically, in late November or early December

 5   while still dating Mr. Fleetwood, the Complainant effectively confessed her potential for both
 6
     jealousy and malicious prosecution by sending Mr. Fleetwood a threatening text along with a
 7
     Snapchat image of the Army’s Sexual Harassment/Assault Response and Prevention (SHARP)
 8
     pamphlet. The December 9, 2019 Disenrollment Board Officially notes the Complainant’s response:
 9
     “She did send it over Snapchat as a joke because she was frustrated with Fleetwood sleeping with
10

11   multiple women” (Disenroll Proceedings (DP) 14:11 23). This corroborated evidence suggests that

12   the Complainant’s earliest motive for filing against Mr. Fleetwood was his refusal to be

13   monogamous, which, sad as it might be, does not qualify as sexual harassment. 24
14          186.    Equally concerning is the Complainant’s refusal to testify during the WSU OEO
15
     hearing, but later to testify in the Army disciplinary hearing. When the Complainant declined to
16
     testify, WSU should have discounted her complaint or certainly questioned her credibility. Instead,
17
     finding 14 of the June 13, 2019, report confidently concluded “the Complainant’s statement to be
18

19   credible.” And to be clear, there is no evidence that Complainant’s refusal to testify as part of the

20
     23
        The Army Disenrollment Board hearing was partially transcribed. The 14:11 entry refers to the
21   time stamp on an Army document titled “Cadet Fleetwood Disenrollment Board Sequence of
     Events.”
22   24
        The Complainant’s presumed motive (jealousy and/or concern about Mr. Fleetwood’s alleged
     promiscuity) is reasserted in her false testimony in the complaint later in the December 9, 2019
23
     Disenrollment Proceedings when sometime after 15:50 she explains why she did not in the end
24   testify during the university harassment hearing on his case: “[Complainant] just does not want
     him to be an officer in the US Army because of how he treats females.”
25     AMENDED COMPLAINT - 62
      Case 2:20-cv-00355-SAB         ECF No. 1-2      filed 10/02/20    PageID.69 Page 63 of 78




     WSU OEO investigation was in related to fear that her testimony might exacerbate PTSD or impact
 1
     her own reputation because she, in fact, testified twice before the Army disciplinary hearing. When
 2

 3   asked at the Army disciplinary hearing why Complainant did not testify as part of the WSU OEO

 4   investigation Complainant stated, as recorded: “She did not want to prevent Fleetwood from

 5   receiving his degree at WSU. She just does not want him to be an officer in the U.S. Army because
 6
     of how he treats females.” See supra.
 7
            187.   WSU OEO Investigative Report finding 40 states that “the Complainant told
 8
     investigators she has been impacted on a social and emotional level. She expressed worry about
 9
     gossip and rumors in the Program and being labeled a ‘[Program] slut’” is evidence of motive that
10

11   the Agency disregarded in arbitrarily determining that Mr. Fleetwood violated the above-referenced

12   regulations. Worry and rumors are another phrase for “speculation” and the Agency arbitrarily and

13   capriciously credited Complainant’s speculative fear about rumors and gossip while rejecting the
14   unrebutted evidence that when it came to Mr. Fleetwood, this Complainant never experienced
15
     anything akin to sexual assault. Indeed, during the ROTC Disenrollment Proceeding Complaint
16
     provided no evidence of Mr. Fleetwood doing or saying anything of a harassing nature. The only
17
     comment Complainant could recall was Mr. Fleetwood stating something to the effect that
18

19   Complainant “won’t be able to get in a sorority.” (15:50) That is not harassment and there is no

20   evidence that the WSU OEO investigation considered any other comment than the one Complainant

21   made during the Disenrollment Proceeding.
22          188.   Instead, the Agency arbitrarily bases its hostile environment finding on rumor/reality-
23
     based stigmatization experienced by the Complainant, but not caused by Mr. Fleetwood, or certainly
24

25    AMENDED COMPLAINT - 63
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20     PageID.70 Page 64 of 78




     not solely by Mr. Fleetwood. Specifically, the Complainant admits to multiple short-term sexual
 1
     romances with MS-IVs during her first year as a Cadet: at least one before, and a different one during
 2

 3   the months after her brief interlude with Mr. Fleetwood (a romance which began, as text evidence

 4   reveals, in part because Mr. Fleetwood was consoling the Complainant about her outrage

 5   surrounding the first MS-IV Cadet’s treatment).
 6
            189.    Complainant’s own words (presumably words Complainant also told WSU’s OEO
 7
     investigators) make clear Complainant had real reason to fear her ROTC environment could become
 8
     awkward/hostile due to her growing reputation as a “[Program] slut” however, WSU’s arbitrary
 9
     blaming of just Mr. Fleetwood for the actions of Complainant and the actions of various Cadets
10

11   involved in this consensual situation is an abuse of the intention of Title IX. To be clear, during the

12   investigation, Mr. Fleetwood faced repeated false accusations of “being a rapist”; however, at no

13   time does the Complainant suggest her sexual relations with Fleetwood were anything but
14   consensual.
15
            190.    Further, the Army’s Disenrollment Proceeding makes clear that Complainant was not
16
     harmed, at all, by any of Mr. Fleetwood’s alleged statements; in fact, she could not recall much that
17
     Mr. Fleetwood said to her after his last in private encounter with her (a group invitation she accepted
18

19   to attend a public lunch spot in broad daylight). Indeed, the US Army intake paperwork (dated

20   January 18, 2019) associated with Complainant’s allegations against Mr. Fleetwood included

21   specific opportunity for Complainant to report on her disposition. In response to that query: “N/A”
22   was reported. Hence, contrary to WSU OEO’s reporting, the Army intake paperwork concluded the
23
     Complainant was not visibly impacted by the accusations at the time she first filed the complaint.
24

25    AMENDED COMPLAINT - 64
      Case 2:20-cv-00355-SAB           ECF No. 1-2     filed 10/02/20    PageID.71 Page 65 of 78




            191.      Although the WSU OEO investigation report claims the investigators “assessed
 1
     credibility” of witnesses, including, but not limited to “internal consistency of statements…
 2

 3   consistency of their statements with those of other witnesses or documentary evidence, plausibility,

 4   and motivation,” the conclusions rely heavily upon Student A, who provided information that was

 5   later determined to be, more likely than not, untrue. This is especially concerning since Student A
 6
     had pre-existing credibility issues due to a) his own earlier ROTC disenrollment proceedings related
 7
     to a racism charge and b) his noted romantic interest in the Complainant.
 8
            192.      The one piece of evidence that WSU OEO and the Army generally agree upon relates
 9
     to a video Mr. Fleetwood sent to two friends and with the consent/encouragement of a woman he
10

11   was having sex with after his twenty-first birthday party. This event took place two years prior to

12   Complainant’s allegations, did not involve the Complainant, and was only corroborated fact because

13   Mr. Fleetwood confessed, due to his own honest nature, to making the video and distributing it to a
14   pair of presumably willing male recipients.
15
            193.      There is no physical evidence that the video currently exists. There is no evidence
16
     that any of the video’s recipients objected to Mr. Fleetwood’s transmission of that video or indicated
17
     that the video was in fact “unwanted” until years later, and then only after being contacted by WSU’s
18

19   investigators.

20          194.      Mr. Fleetwood confirmed transmitting the videos only after being confronted with

21   that allegation by the WSU investigator during an interview. It was not until mid-way through the
22   interview—an interview that WSU represented to Mr. Fleetwood pertained only to Complainant’s
23
     allegations as opposed to non-Complainant related issues that happened years earlier—that the
24

25    AMENDED COMPLAINT - 65
      Case 2:20-cv-00355-SAB         ECF No. 1-2      filed 10/02/20     PageID.72 Page 66 of 78




     investigator confronted Mr. Fleetwood with the video allegations.
 1
            195.    At the time Mr. Fleetwood confessed to sending the videos Mr. Fleetwood was not
 2

 3   represented by an attorney

 4          196.    In short, Mr. Fleetwood ended his military career and accrued considerable financial

 5   debt, by his own conscientious admission to a behavior he clearly regretted/regrets. And he did this
 6
     in a proceeding where he had no legal counsel and believed he was responding to an entirely different
 7
     allegation. Before he walked into that room he had no idea he would be asked that question. Mr.
 8
     Fleetwood condemned himself in a “trial by ambush” aided and abetted by the Agency’s refusal to
 9
     provide required documentation throughout the investigation process.
10

11          197.    Furthermore, while the transmission of the Snapchat video may seem reprehensible

12   to an older generation, the behavior has become seemingly normal within Mr. Fleetwood’s age

13   group. Current statistics related to online dating are relevant in assessing whether Mr. Fleetwood’s
14   short-lived Snapchat behavior was aberrant enough to justify such harsh persecution. For example,
15
     60% of female users ages 18 to 34 say someone on a dating site or app continued to contact them
16
     after they said they were not interested, while a similar share--57% of women aged 18 to 34--and
17
     48% of all users, report being sent a sexually explicit message or image they didn’t ask for. 25 And
18

19   this is during an age when 48% of Americans aged 18-29 report using dating sites or online apps.

20   In short, if Mr. Fleetwood’s bad night truly violated community standards, it did so in a way which

21   has become “standard” for the subset of our population who engage with Snapchat: an app whose
22

23   25
              See       Pew       Research        Center         Report       available        at
24 https://www.pewresearch.org/internet/2020/02/06/the-virtues-and-downsides-of-online-dating/
   (last visited March 11, 2020)
25  AMENDED COMPLAINT - 66
      Case 2:20-cv-00355-SAB          ECF No. 1-2        filed 10/02/20   PageID.73 Page 67 of 78




     principal feature “is that pictures and messages are usually only available for a short time before
 1
     they become inaccessible to their recipients.” 26
 2

 3          198.    The bullet points provided in Ms Karen Metzger, Director of the Office of

 4   Community Standards’ 16 December 2019 letter suggest the Agency itself discredited the bulk of

 5   the Complainant’s harassment accusations, concluding in its own for Mr. Fleetwood’s essential
 6
     innocence: “Based on our conversations, you did not intend to create a hostile environment for the
 7
     students around you, however, that does not change the impact of your actions.” The understated
 8
     language of the final findings versus the original accusations warrants a second read:
 9

10

11

12

13

14

15

16

17

18          199.    Mr. Fleetwood has requested (but has not been given – more on that below) copies
19   of the documents/interview notes the Agency considered in reaching its decision/investigating
20
     Complainant’s allegations.
21
            200.    Accordingly, Mr. Fleetwood reserves the right to amend his complaint once he
22

23
     26
24   See Wikipedia “Snapchat” available at https://en.wikipedia.org/wiki/Snapchat (last visited
   March 11, 2020)
25  AMENDED COMPLAINT - 67
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20    PageID.74 Page 68 of 78




     receives the underlying documents that the Agency used in reaching its investigatory conclusions
 1
     and administrative findings.
 2

 3   (Counts Two and Three – Violation of the Washington Public Record Act – P. Fleetwood &
                                         M. Fleetwood)
 4
            201.    Plaintiffs incorporate the above facts as if pled verbatim herein.
 5
            202.    Washington’s Public Record Act (PRA) “provides a cause of action for two types of
 6

 7   violations: (1) when an agency wrongfully denies an opportunity to inspect or copy a public record,

 8   or (2) when an agency has not made a reasonable estimate of the time required to respond to the

 9   request.” Andrews v. Washington State Patrol, 183 Wn. App. 644, 651 (2014).
10          203.    On October 2, 2019 and October 18, 2019, M. Fleetwood made two public record
11
     requests to WSU as set out above. Those record requests were numbered 19-520 (October 2, 2019
12
     request) and 19-549 (October 18, 2019 request).
13
            204.    On November 21, 2019, WSU denied both of M. Fleetwood’s public record requests.
14
            205.    On November 23, 2019, Fleetwood made a public record request to WSU seeking:
15

16          #1: The complete investigative file concerning the Office of Equal Opportunity
            Complaint No. 2019-021, Including all statements, emails and records.
17          #2: The complete file and all records concerning WSU Center for Community
            Standards Case No. 2018371301, including emails and records of communication
18          with the Office of Civil Rights Compliance and Investigation (formerly Office for
            Equal Opportunity) concerning this case and/or OEO Case No. 2019-021.
19

20          206.    WSU designated Fleetwood’s November 23, 2019, request as Request No. 19-616.

21          207.    WSU closed the request on November 27, 2019 claiming that “Community Standards

22   case number 2018371301 is still an active investigation.”
23
            208.    WSU made no such objection to Mr. Fleetwood’s request for the “complete
24
     investigative file concerning the Office of Equal Opportunity Complaint No. 2019-021, Including
25    AMENDED COMPLAINT - 68
      Case 2:20-cv-00355-SAB            ECF No. 1-2     filed 10/02/20   PageID.75 Page 69 of 78




     all statements, emails and records” as that investigation, undisputedly completed on June 13, 2019.
 1
                209.   Accordingly, WSU’s failure to provide Fleetwood documents responsive to item
 2

 3   number one of Request No. 19-616 violated Washington’s Public Record Act as did WSU’s failure

 4   to provide M. Fleetwood documents responsive to Request Nos. 19-520 and 19-549.

 5              210.   Furthermore, WSU’s failure to provide Fleetwood and M. Fleetwood those
 6
     documents materially prejudiced Fleetwood by depriving him of the information he needed to both
 7
     defend himself from the above-referenced Agency procedures as well as a concurrently occurring
 8
     administrative procedure by WSU’s Army Reserve Officer Training Corps (ROTC) arising out of
 9
     Complainant’s allegations.
10

11              211.   On November 28, 2019, Fleetwood made a public record request to the Agency

12   seeking “The complete investigative file concerning the Office of Equal Opportunity Complaint No.

13   2019-021, Including all statements, emails and records.”
14              212.   WSU labeled this November 28, 2019, request as Request No. 19-630.
15
                213.   WSU closed the request on December 2, 2019, claiming that Fleetwood could access
16
     the information through WSU’s Civil Rights & Compliance Investigation office.
17
                214.   Fleetwood then requested the documents from Civil Rights & Compliance
18

19   Investigation; however, the Civil Rights & Compliance Investigation did not provide Fleetwood any

20   responsive documents other than the redacted investigation report that Fleetwood received months

21   earlier.
22              215.   Additionally, at least twice, Ms. Metzler promised to Fleetwood that he (Fleetwood)
23
     would receive copies of all the above-referenced documents; however, as of the date of this lawsuit
24

25    AMENDED COMPLAINT - 69
      Case 2:20-cv-00355-SAB          ECF No. 1-2       filed 10/02/20    PageID.76 Page 70 of 78




     WSU has not produced any documents in response to Request No. 19-630.
 1
            216.    The Agency’s violation of the Public Record Act has caused Mr. Fleetwood damage
 2

 3   in an amount to be proven at trial.

 4                 (Count 4 – Gender Discrimination – RCW 49.60.400 – P. Fleetwood)

 5          217.    Plaintiffs incorporate the above facts as if pled verbatim herein.
 6
            218.    The Washington Law Against Discrimination defines “any place of public resort”
 7
     to include “any public library or educational institution.” RCW 49.60.040(2). The Washington
 8
     State Supreme Court supports this extended protection: “[u]nlike our state law against
 9
     discrimination, Title VII does not contain a broad statement of the right to be free of discrimination
10

11   in other areas. Our state law does [and] [w]hile Title VII of the Civil Rights Act of 1964 is similar

12   to RCW 49.60.180, the provision delineating unfair practices in employment, there is no provision

13   in the federal law which sets forth the equivalent of the broad language of RCW 49.60.030(1) and
14   there is no statutory provision requiring liberal construction in order to accomplish the purposes
15
     of the act.” Marquis v. City of Spokane, 130 Wn.2d 97, 110–11 (1996). What this means is that the
16
     WLAD’s anti-gender discrimination provisions apply in the educational context.
17
            219.    Indeed, the WLAD also makes clear:
18

19           The state shall not discriminate against, or grant preferential treatment to, any
             individual or group on the basis of race, sex, color, ethnicity, or national origin in
20           the operation of public employment, public education, or public contracting.
             RCW 49.60.400(1)(emphasis added).
21
            220.    Here WSU discriminated against Fleetwood on account of Fleetwood’s gender by (a)
22

23
     ignoring C.P.’s documented anti-male bias including, without limitation, C.P.’s statements that “all

24   men are assholes,” (b) assigning investigators to investigate C.P.’s complaint who were biased

25    AMENDED COMPLAINT - 70
      Case 2:20-cv-00355-SAB              ECF No. 1-2      filed 10/02/20    PageID.77 Page 71 of 78




     against men, (c) refusing to consider Fleetwood’s new evidence during the December 5, 2019,
 1
     hearing, (d) disregarding C.P.’s stated motive for bringing her complaint against Fleetwood, i.e. not
 2

 3   a compliant for sexual harassment but “character check on him,” (e) ignoring C.P.’s repeated “don’t

 4   quote me on that” explanations about what happened, (f) ignoring C.P.’s unsubstantiated (but under

 5   oath) submission that Fleetwood had slept with 30 women in the past semester, and (g) ignoring
 6
     exculpatory evidence.
 7
             221.       WSU’s violation of the WLAD has caused Fleetwood damages in an amount to be
 8
     proven at trial.
 9
            (Count 5 – Tortious Interference With Contractual Expectancy – P. Fleetwood)
10

11           222.       Plaintiff incorporates the above facts as if pled verbatim herein.

12           223.       In order to prove a tortious interference claim the plaintiff must show “(1) the

13   existence of a valid contractual relationship or business expectancy; (2) that defendants had
14   knowledge of that relationship; (3) an intentional interference inducing or causing a breach or
15
     termination of the relationship or expectancy; (4) that defendants interfered for an improper purpose
16
     or used improper means; and (5) resultant damage.” Leingang v. Pierce Cty. Med. Bureau, Inc., 131
17
     Wn.2d 133, 157 (1997).
18

19           224.       “Improper means” includes a government entity’s arbitrary and capricious actions as

20   evidence of improper means and a “court need not find that a defendant acted with ill will, spite,

21   defamation, fraud, force, or coercion in order to find improper purpose or means.” Greensun Grp.,
22   LLC v. City of Bellevue, 436 P.3d 397, 408 (Wash. Ct. App. 2019).
23
             225.       Fleetwood had a Reserve Officer Training Corps (ROTC) contractual relationship
24

25    AMENDED COMPLAINT - 71
      Case 2:20-cv-00355-SAB            ECF No. 1-2     filed 10/02/20    PageID.78 Page 72 of 78




     with the U.S. Army.
 1
                226.   WSU knew of Fleetwood’s contract with the U.S. Army.
 2

 3              227.   WSU intentionally interfered with Fleetwood’s contract with the U.S. Army by, inter

 4   alia, without notice to Fleetwood, broadening the scope of its investigation to encompass consensual

 5   activity that occurred between Fleetwood and others years before and did not involve C.P.
 6
                228.   WSU’s interference with the contractual relationship was by improper means
 7
     because, without limitation, it was arbitrary and capricious (as alleged above), biased in favor of the
 8
     female accuser, ignored exculpatory evidence from Fleetwood, ignored C.P.’s own contradictory
 9
     statements about Fleetwood’s alleged harassment, ignored C.P.’s professed reason for bringing the
10

11   complaint, i.e. her speculative belief that Fleetwood might prey on unsuspecting female Soldiers

12   should Fleetwood become an officer, and broadened the scope of its investigation to include

13   consensual videotaped (but no longer existing) encounters Fleetwood had with female partners years
14   earlier.
15
                229.   WSU’s actions caused Fleetwood harm. ROTC ended its contract with Fleetwood
16
     and required Fleetwood to re-pay ROTC in excess of $32,000.00. More importantly, this action has
17
     destroyed any change of Fleetwood embarking on a military career thus causing him substantial
18

19   damages. The sole reason ROTC gave for ending its contract was the consensual videotapes

20   Fleetwood made years earlier. And had WSU not impermissibly extended the scope of its

21   investigation to encompass the consensual videos ROTC would not have been able to use that event
22   to justify the ending of Fleetwood’s military career.
23
     (Count 6 & 7 - Violation of 1st and 14th Amendments of the U.S. Constitution – P. Fleetwood)
24

25    AMENDED COMPLAINT - 72
      Case 2:20-cv-00355-SAB           ECF No. 1-2       filed 10/02/20    PageID.79 Page 73 of 78




            230.     Plaintiff incorporates the above facts as if pled verbatim herein.
 1
            231.     The First Amendment of the U.S. Constitution forbids regulations that are overbroad
 2

 3   and/or vague.

 4          232.     “Statutes that are insufficiently clear are void for three reasons:                  (1)

 5   to avoid punishing people for behavior that they could not have known was illegal;                   (2)
 6
     to avoid subjective enforcement of the laws based on ‘arbitrary and discriminatory enforcement’
 7
     by government officers; and (3)                                          to avoid any chilling effect on
 8
     the exercise of First Amendment freedoms ... when First Amendment freedoms are at stake, an even
 9
     greater degree of specificity and clarity of laws is required.” Italian Colors Rest. v. Harris, 99 F.
10

11   Supp. 3d 1199, 1210 (E.D. Cal. 2015).

12          233.     Conversely,    “[t]he overbreadth doctrine derives     from     the   recognition   that

13   unconstitutional restriction of expression may deter protected speech by parties not before the court
14   and thereby escape judicial review.” Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm'n of New
15
     York, 447 U.S. 557, 566 (1980).
16
            234.     WSU found Fleetwood violated EP 15, specifically that Fleetwood’s conduct met EP
17
     15’s definition of “sexual harassment.” As examples of this sexual harassment WSU found that (a)
18

19   Fleetwood “made sexual comments about your relationship and the C.P. to fellow student,” and (b)

20   posed shirtless in a towel.

21          235.     EP 15’s definition of sexual harassment is both vague and overbroad as it does not
22   put students on notice that discussing sexual relationships with other students (which is something
23
     that happens on college campuses in America numerous times each day) or posing shirtless places
24

25    AMENDED COMPLAINT - 73
      Case 2:20-cv-00355-SAB           ECF No. 1-2      filed 10/02/20    PageID.80 Page 74 of 78




     them in violation of EP 15’s prohibition against sexual harassment. Nor, for that matter, does EP 15
 1
     put students on notice that temporary SnapChat videos of consensual sexual activity that are
 2

 3   transmitted to others with the consent of both parties is illegal.

 4          236.    Additionally, WSU policy, which is memorialized in WAC 504-26-219, is vague and

 5   overbroad because it has a chilling effect on the accused which, in this instance, was Fleetwood.
 6
     Before Fleetwood was told that any complaint of any type had been filed against him, he heard that
 7
     he had been accused of rape. Wanting to defend himself from such criminal allegations, Fleetwood
 8
     contacted both the C.P. and other students to both inquire into the bases of the claim and defend his
 9
     reputation. At no time did WSU put Fleetwood on notice that any communication he had with any
10

11   potential witness in the case would result in a violation of WSU regulations.

12          237.    WSU’s policies and regulations are void and overbroad and this Court should

13   exercise its powers to declare the same.
14          238.    State actors that adjudicate important rights are constitutionally required to protect
15
     parties’ due process rights. Goldberg v. Kelley, 397 U.S. 254, 262 (1970). These due process
16
     protections apply to students at public educational institutions. Goss v. Lopez, 419 U.S. 565 (1975).
17
     Neither the Supreme Court nor the Ninth Circuit have defined the precise process due to accused
18

19   students. See Wynar v. Douglas County Sch. Dist., 728 F.3d 1062, 1073 (9th Cir. 2013); see also

20   Lucy v. Nevada ex rel. Board of Regents of the Nevada System of Higher Education, 380 F. App’x

21   608, 610 (9th Cir. 2010) (unpublished opinion applying the Goss framework to higher education
22   disciplinary process).
23
            239.    The factors considered in determining whether a person has received sufficient due
24

25    AMENDED COMPLAINT - 74
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20   PageID.81 Page 75 of 78




     process protections are (1) the private rights affected by the official action, (2) the risk of an
 1
     erroneous depravation of the private right because of procedural flaws, (3) any probable value of
 2

 3   additional or substitute procedural safeguards, and (4) any governmental interests that would be

 4   affected by additional safeguards, such as fiscal and administrative burdens. Matthews v. Eldridge,

 5   424 U.S. 319, 335 (1976).
 6
              240.   The process by which WSU used in finding Fleetwood at fault for violating EP 15
 7
     fails for lack of Constitutionally required due process.
 8
              241.   Fleetwood was not allowed to cross-examine C.P. as part of WSU’s adjudication.
 9
     Without that cross-examination WSU found Fleetwood in violation of EP 15. Conversely, the ROTC
10

11   Board hearing process (described more fully above) allowed Mr. Fleetwood opportunity to cross

12   examine C.P. and this ability to cross examine C.P. led to the ROTC board finding in Fleetwood’s

13   favor on all EP-15 related allegations except the allegation regarding the consensual transmission of
14   the video images that did not involve C.P. and occurred years earlier.
15
              242.   Additionally, WSU utilized the single investigator model that allowed Brooks to not
16
     only investigate C.P.’s claims against Fleetwood but to then determine, as Brooks did in the June
17
     2019 investigation report, deem Fleetwood liable for violating, inter alia, EP 15. This single
18

19   investigator model allowed Brooks (and others) to eviscerate any due process afforded Fleetwood

20   as shown by the above examples of WSU disregarding C.P.’s written anti-male bias, disregarding

21   C.P.’s ulterior motive that had nothing to do with sexual harassment but everything to do with
22   protecting her own reputation, and disregarding any exculpatory evidence brought in Fleetwood’s
23
     favor.
24

25    AMENDED COMPLAINT - 75
      Case 2:20-cv-00355-SAB          ECF No. 1-2      filed 10/02/20    PageID.82 Page 76 of 78




            243.    Additionally, WSU failed to put Fleetwood on notice that its investigation had
 1
     expanded to consensual events that took place years before Fleetwood began his consensual
 2

 3   relationship with C.P.

 4          244.    WSU’s unconstitutional polices and failure to provide Fleetwood due process have

 5   caused Fleetwood harm.
 6
                   (Count 8 – Violation of Title IX – 20 U.S.C. §1681 - P. Fleetwood)
 7
            245.    Plaintiff incorporates the above facts as if pled verbatim herein.
 8
            246.    WSU is a recipient of federal funds and, as such, is subject to Title IX.
 9
            247.    Title IX bars gender discrimination and further bars gender discrimination in the
10

11   context of a university disciplining a student based on improper assumptions about gender roles.

12          248.    A plaintiff can bring a Title IX claim by showing an erroneous outcome where the

13   plaintiff is innocent and was wrongly found to have committed an offense. Yusuf v. Vassar College,
14   35 F.3d 709, 715 (2d Cir. 1994). A Title IX plaintiff can also proceed under a selective enforcement
15
     theory. Fleetwood proceeds under both theories.
16
            249.    Here WSU brought actions against Fleetwood in the context of WSU’s process for
17
     handling harassment complaints being called into question as stated above. With that background,
18

19   WSU treated C.P. and Fleetwood differently by, inter alia, ignoring C.P.’s stated anti-male bias and

20   her defamatory statements about Fleetwood (that he had sex with 30 women in a semester) but taking

21   C.P.’s word for it that Fleetwood harassed her at the Red Bento lunch when C.P. herself repeatedly
22   said to WSU’s investigators “don’t quote me on that” and then later reversed course and admitted
23
     that Fleetwood did not engage in any sexual harassment whatsoever at the lunch or anytime after
24

25    AMENDED COMPLAINT - 76
      Case 2:20-cv-00355-SAB          ECF No. 1-2       filed 10/02/20   PageID.83 Page 77 of 78




     their consensual relationship ended.
 1
            250.    WSU’s anti-male bias is further set out in the above paragraphs of the complaint.
 2

 3          251.    Due to his gender Fleetwood was subject to numerous sanctions by WSU (set out

 4   above) and his ROTC contract cancelled.

 5                                       IV. PRAYER FOR RELIEF
 6
            Plaintiffs respectfully seek:
 7
            A. An order pursuant to RCW 34.05.574 setting aside all agency action.
 8
            B. An order compelling WSU to produce the above-requested documents per the Public
 9
     Record Act.
10
            C. Attorneys’ fees, costs, and expenses as allowed under the Public Record Act.
11
            D. All damages allowed under the law including injunctive relief, equitable relief, as well
12
     as general and economic damages as allowed under the WLAD and/or Title IX.
13
            E. All other relief that is just and equitable.
14

15          DATED this September 2, 2020.
16

17
                                            CROTTY & SON LAW FIRM, PLLC
18

19                                 By:
                                            Matthew Z. Crotty, WSBA No. 39284
20                                          905 West Riverside Ave. Ste. 404
                                            Spokane, Washington 99201
21
                                            Telephone No. 509.850.7011
22
                                            Attorneys for Plaintiff
23

24

25    AMENDED COMPLAINT - 77
     Case 2:20-cv-00355-SAB         ECF No. 1-2      filed 10/02/20   PageID.84 Page 78 of 78




                                    CERTIFICATE OF SERVICE
 1
           Pursuant to RCW 9A.72.085 the undersigned hereby certifies under penalty of perjury under
 2
   the laws of the State of Washington, that on the 9th day of September 2020, the foregoing was
 3 delivered to the following persons in the manner indicated:

 4   Nathan E. Deen                                   VIA REGULAR MAIL        __
     Attorney General of Washington                   VIA FACSIMILE           __
 5   332 French Administration Building               HAND DELIVERED          __
     Pullman, WA 99164                                VIA EMAIL               __
 6

 7

 8

 9                                        CROTTY & SON LAW FIRM, PLLC
10

11                               By:
                                          Matthew Z. Crotty, WSBA No. 39284
12                                        905 West Riverside Ave. Ste. 404
                                          Spokane, Washington 99201
13                                        Telephone No. 509.850.7011
14
                                          Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25   AMENDED COMPLAINT - 78
